 

Exhibit 10.1

 

UNCOMMITTED SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated to be Effective as of March 30, 2005

 

among

 

ATMOS ENERGY MARKETING, LLC,

as Borrower,

 

FORTIS CAPITAL CORP.,

as Administrative Agent, Collateral Agent, an Issuing Bank, and a Bank,

 

BNP PARIBAS,

as Documentation Agent, an Issuing Bank, and a Bank

 

and

 

THE OTHER FINANCIAL INSTITUTIONS WHICH

MAY BECOME PARTIES HERETO

 

THIS AGREEMENT PROVIDES FOR AN

UNCOMMITTED FACILITY WITH A DEMAND FEATURE.

ALL ADVANCES AND ISSUANCES OF LETTERS OF CREDIT

ARE DISCRETIONARY ON THE PART OF THE BANKS

IN THEIR SOLE AND ABSOLUTE DISCRETION.

THE BANKS MAY MAKE DEMAND FOR PAYMENT AT ANY TIME

IN THEIR SOLE AND ABSOLUTE DISCRETION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

    ARTICLE I          DEFINITIONS     

1.01

  Certain Defined Terms.    2

1.02

  Other Interpretive Provisions.    27

1.03

  Accounting Principles.    28     ARTICLE II          THE CREDITS     

2.01

  Amounts and Terms of Uncommitted Line.    28

2.02

  Loan Accounts.    29

2.03

  Procedure for Borrowing.    30

2.04

  Conversion and Continuation Elections.    31

2.05

  Optional Prepayments.    32

2.06

  Mandatory Prepayments of Loans; Mandatory Commitment Reductions.    32

2.07

  Repayment.    32

2.08

  Interest.    33

2.09

  Fees.    34

2.10

  Computation of Fees and Interest.    34

2.11

  Payments by the Borrower.    34

2.12

  Payments by the Banks to the Administrative Agent.    35

2.13

  Sharing of Payments, Etc.    35

2.14

  The Election of Approving Banks to Continue Funding.    35

2.15

  Payments from Guarantor and Liquidation of Collateral.    36     ARTICLE III
         THE LETTERS OF CREDIT     

3.01

  The Letter of Credit Lines.    37

3.02

  Issuance, Amendment and Renewal of Letters of Credit.    39

3.03

  Risk Participations, Drawings, Reducing Letters of Credit and Reimbursements.
   41

3.04

  Repayment of Participations.    43

3.05

  Role of the Issuing Banks.    43

3.06

  Obligations Absolute.    44

3.07

  Cash Collateral Pledge.    46

3.08

  Letter of Credit Fees.    46

3.09

  Applicability of Uniform Customs and Practice and ISP98.    46

3.10

  Existing Letters of Credit.    46

 

-i-



--------------------------------------------------------------------------------

    ARTICLE IV          TAXES, YIELD PROTECTION AND ILLEGALITY     

4.01

  Taxes.    46

4.02

  Illegality.    48

4.03

  Increased Costs and Reduction of Return.    48

4.04

  Funding Losses.    49

4.05

  Inability to Determine Rates.    49

4.06

  Reserves on Offshore Rate Loans.    50

4.07

  Certificates of Banks.    50

4.08

  Substitution of Banks.    50

4.09

  Survival.    50     ARTICLE V          CLOSING ITEMS     

5.01

  Matters to be Satisfied Upon Execution of Agreement.    51     ARTICLE VI     
    REPRESENTATIONS AND WARRANTIES     

6.01

  Existence and Power.    52

6.02

  Authorization; No Contravention.    53

6.03

  Governmental Authorization.    53

6.04

  Binding Effect.    53

6.05

  Litigation.    53

6.06

  No Default.    53

6.07

  ERISA Compliance.    54

6.08

  Use of Proceeds; Margin Regulations.    54

6.09

  Title to Properties.    54

6.10

  Taxes.    54

6.11

  Financial Condition.    55

6.12

  Environmental Matters.    55

6.13

  Regulated Entities.    55

6.14

  No Burdensome Restrictions.    55

6.15

  Copyrights, Patents, Trademarks and Licenses, Etc.    55

6.16

  Subsidiaries.    56

6.17

  Insurance.    56

6.18

  Full Disclosure.    56

 

-ii-



--------------------------------------------------------------------------------

    ARTICLE VII          AFFIRMATIVE COVENANTS     

7.01

  Financial Statements.    56

7.02

  Certificates; Other Information.    57

7.03

  Notices.    57

7.04

  Preservation of Corporate Existence, Etc.    58

7.05

  Maintenance of Property.    59

7.06

  Insurance.    59

7.07

  Payment of Obligations.    59

7.08

  Compliance with Laws.    59

7.09

  Compliance with ERISA.    60

7.10

  Inspection of Property and Books and Records.    60

7.11

  Environmental Laws.    60

7.12

  Use of Proceeds.    60

7.13

  Collateral Position Audit.    60

7.14

  Lock Box.    60

7.15

  Financial Covenants.    61     ARTICLE VIII          NEGATIVE COVENANTS     

8.01

  Limitation on Liens.    62

8.02

  Consolidations and Mergers.    63

8.03

  Limitation on Indebtedness.    63

8.04

  Transactions with Affiliates.    64

8.05

  Use of Proceeds.    64

8.06

  Contingent Obligations.    64

8.07

  Restricted Payments.    64

8.08

  ERISA.    64

8.09

  Change in Business.    65

8.10

  Accounting Changes.    65

8.11

  Net Position.    65

8.12

  Loans and Investments.    65

8.13

  Change of Management.    65

8.14

  Deposit Accounts.    65

8.15

  Risk Management Policy.    66

8.16

  Swap-Related Standby Letters of Credit.    66     ARTICLE IX          EVENTS
OF DEFAULT     

9.01

  Event of Default.    66

 

-iii-



--------------------------------------------------------------------------------

9.02

  Remedies.    68

9.03

  Rights Not Exclusive.    68     ARTICLE X          AGENTS     

10.01

  Appointment and Authorization.    69

10.02

  Delegation of Duties.    69

10.03

  Liability of Agents.    70

10.04

  Reliance by Agents.    70

10.05

  Notice of Default.    70

10.06

  Credit Decision.    71

10.07

  Indemnification.    71

10.08

  Agents in Individual Capacity.    71

10.09

  Successor Administrative Agent.    72

10.10

  Withholding Tax.    72

10.11

  Collateral Matters.    74

10.12

  Monitoring Responsibility.    74     ARTICLE XI          MISCELLANEOUS     

11.01

  Amendments and Waivers.    74

11.02

  Notices.    75

11.03

  No Waiver; Cumulative Remedies.    76

11.04

  Costs and Expenses.    76

11.05

  Indemnity.    77

11.06

  Payments Set Aside.    77

11.07

  Successors and Assigns.    77

11.08

  Assignments, Participations, Etc.    78

11.09

  Set-off.    80

11.10

  Automatic Debits of Fees.    80

11.11

  Notification of Addresses, Lending Offices, Etc.    80

11.12

  Bank Blocked Account Charges and Procedures.    80

11.13

  Counterparts.    81

11.14

  Severability.    81

11.15

  No Third Parties Benefited.    81

11.16

  Governing Law and Jurisdiction.    81

11.17

  Waiver of Jury Trial.    82

11.18

  Discretionary Facility.    82

11.19

  Entire Agreement.    82

11.20

  Effect of Amendment and Restatement.    83

 

-iv-



--------------------------------------------------------------------------------

UNCOMMITTED SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This UNCOMMITTED SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”)
is entered into effective as of March 30, 2005, among ATMOS ENERGY MARKETING,
LLC, a Delaware limited liability company (the “Borrower”), FORTIS CAPITAL
CORP., a Connecticut corporation (“Fortis”), as a Bank, as an Issuing Bank, and
as Administrative Agent for the Banks (in such capacity, the “Administrative
Agent”), and as Collateral Agent, BNP PARIBAS, a bank organized under the laws
of France (“BNP Paribas”), as a Bank, as an Issuing Bank, and as Documentation
Agent (together with the Administrative Agent, the “Agents”), and each other
financial institution which may become a party hereto (collectively the
“Banks”).

 

WHEREAS, the Borrower, the Agents, the Issuing Banks and the Banks entered into
that certain Uncommitted Amended and Restated Credit Agreement dated as of July
1, 2002 (as amended through the date hereof, the “Original Credit Agreement”)
with respect to an uncommitted facility of up to $250,000,000, including an
uncommitted letter of credit facility.

 

WHEREAS, the Borrower, the Agents, the Issuing Banks and the Banks desire to
amend and restate the Original Credit Agreement so that, from time to time, the
Banks, on an uncommitted and fully discretionary basis, continue to make loans
to the Borrower and continue to issue Letters of Credit for the account of the
Borrower in order to provide working capital to the Borrower, to facilitate the
Borrower’s purchases of natural gas in the ordinary course of business, to
secure swap counterparties for out-of-the-money swap obligations, and for such
other purposes set forth herein. The Banks have indicated their willingness to
consider to continue to lend such amounts and to consider to continue to issue
and participate in such Letters of Credit on the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01 Certain Defined Terms. The following terms have the following meanings:

 

“Account” has the meaning stated in the New York Uniform Commercial Code.

 

“Account Debtor” means a Person who is obligated to the Borrower under an
Account of the Borrower.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person, or otherwise causing any Person
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided, however, that the relevant Borrower or the Subsidiary is the surviving
entity.



--------------------------------------------------------------------------------

“Activation Period” means the period which commences within a reasonable period
of time not to exceed two Business Days after receipt by Bank of America, N.A.
of a written notice from Fortis in the form of Exhibit B to the Three Party
Agreement Relating to Lockbox Services (With Activation) dated as of April 15,
2002 among the Borrower, Fortis and Bank of America, N.A.

 

“Adjusted Pro Rata Share” means, as to any Bank at any particular time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of (a) an amount equal to such Bank’s Effective Amount plus,
in the case of any Swap Bank, the amount of advances made in excess of the
Borrowing Base Advance Cap to fund Obligations of the Borrower under Swap
Contracts, divided by (b) the combined total of the Effective Amount of all the
Banks plus, in the case of any Swap Bank, the amount of advances made in excess
of the Borrowing Base Advance Cap to fund Obligations of the Borrower under Swap
Contracts.

 

“Administrative Agent” means Fortis in its capacity as administrative agent for
the Banks hereunder, and any successor agent arising under Section 10.09.

 

“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 11.02 hereto in relation to the Administrative Agent, or such other
address as the Administrative Agent may from time to time specify.

 

“Advance Maturity Date” means the maturity date of advances made hereunder which
for Base Rate Loans will be the earliest to occur of (a) written demand by any
Agent, or (b) 60 days from the date of the Borrowing, and for Offshore Rate
Loans will be the earliest to occur of (i) written demand by any Agent, or (ii)
60 days from the date of the Borrowing, or (iii) the end of the Interest Period
for such Offshore Rate Loan.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Agents” means the Administrative Agent, the Collateral Agent and the
Documentation Agent.

 

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent and
the Documentation Agent, together with their respective Affiliates and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Agreement” means this Credit Agreement.

 

“Applicable Margin” means (i) with respect to Base Rate Loans, .50% per annum
and (ii) with respect to Offshore Rate Loans and Letters of Credit, during the
period from the Closing Date until delivery pursuant to Sections 7.01(c) of the
Borrower’s consolidated financial

 

3



--------------------------------------------------------------------------------

statements for the calendar month ended January 31, 2005, 1.75% per annum in the
case of Offshore Rate Loans, 1.50% per annum in the case of Letters of Credit
(other than Swap-Related Standby Letters of Credit) and 2.00% in the case of
Swap-Related Standby Letters of Credit, and (ii) thereafter, for any day, the
applicable rate per annum set forth below, based upon the Excess Tangible Net
Worth determined as the last day of the most recently ended fiscal quarter:

 

Excess Tangible Net Worth

--------------------------------------------------------------------------------

   Applicable Margin
for Offshore Rate
Loans


--------------------------------------------------------------------------------

    Applicable Margin
for Letters of Credit
(other than Swap-
Related Standby
Letters of Credit)


--------------------------------------------------------------------------------

    Applicable Margin
for Swap-Related
Standby Letters of
Credit


--------------------------------------------------------------------------------

 

Less than or equal to $25,000,000

   1.750 %   1.500 %   2.000 %

Greater than $25,000,000 and less than or equal to $50,000,000

   1.625 %   1.375 %   1.875 %

Greater than $50,000,000 and less or equal to $75,000,000

   1.500 %   1.250 %   1.750 %

Greater than $75,000,000

   1.375 %   1.125 %   1.625 %

 

For the purposes of the foregoing, (a) the Excess Tangible Net Worth shall be
determined based upon the Borrower’s most recent consolidated financial
statements delivered pursuant to Section 7.01(c), and each change in the
Applicable Margin resulting from a change in the Excess Tangible Net Worth shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Excess Tangible Net Worth shall be
deemed to be less than or equal to $25,000,000 at any time that an Event of
Default has occurred and is continuing.

 

“Approving Banks” has the meaning set forth in Section 2.14.

 

“Assets from Risk Management Activities” means unrealized gains resulting from
Mark-to-Market valuation of storage, transportation, and requirements contracts,
over-the-counter and exchange-traded options, and forwards, futures, and swap
contracts.

 

“Assignee” has the meaning specified in Subsection 11.08(a).

 

“Atmos Support Agreement” means an agreement of Atmos Energy Corporation to
provide certain support for Borrower and its operations and to remit insurance
proceeds to the Agents as provided therein, such agreement to be in form and
substance acceptable to Agents.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

 

4



--------------------------------------------------------------------------------

“Bank Blocked Account” means the Collateral Agent’s account no. 323373461
maintained with Chase into which collections and available balances from the
Lock Box will be deposited pursuant to Section 7.14.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. §101, et seq.).

 

“Banks” shall mean Fortis, BNP Paribas, Société Générale, Natexis Banques
Populaires, RZB Finance, LLC, UFJ Bank Limited, New York Branch, Brown Brothers
Harriman & Co., and each additional lending institution added to this Agreement,
either through an amendment to this Agreement or through an Assignment and
Acceptance in accordance with Subsection 11.08(a) hereof. References to the
“Banks” shall include Fortis and BNP Paribas, including each in its capacity as
an Issuing Bank; for purposes of clarification only, to the extent that Fortis
or BNP Paribas may have any rights or obligations in addition to those of the
Banks due to their status as an Issuing Bank and as Agents, Fortis’ and BNP
Paribas’ status as such will be specifically referenced.

 

“Base Rate” means, for any day, the higher of: (a) 0.50% per annum above the
latest Federal Funds Rate; or (b) the per annum rate of interest established by
Chase from time to time at its principal office in New York City as its “prime
rate” or “base rate” for U.S. dollar loans (with any change in such prime rate
or base rate to become effective as and when such prime rate or base rate
changes). (The “prime rate” or “base rate” is a rate set by Chase based upon
various factors including Chase’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.)

 

“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.

 

“BNP Paribas” means BNP Paribas, a bank organized under the laws of France.

 

“Borrower” means Atmos Energy Marketing, LLC, a Delaware limited liability
company.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made to
the Borrower on the same day by the Banks under Article II.

 

“Borrowing Base Advance Cap” means at any time an amount equal to the least of:

 

(a) $250,000,000;

 

(b) the Total Subscribed Line Portions;

 

(c) the Borrowing Base Sub-Cap; or

 

5



--------------------------------------------------------------------------------

(d) the sum of:

 

(i) the amount of Cash Collateral and other liquid investments which are
acceptable to the Banks in their sole discretion and which are subject to a
first perfected security interest in favor of Administrative Agent, as
collateral agent for the Banks, and which have not been used in determining
availability for any other advance (other than advances made under the Borrowing
Base Line) or Letter of Credit Issuance; plus

 

(ii) 90% of Borrower’s equity in Eligible Broker accounts from and after the
date that a tri-party agreement with respect to such accounts is entered into,
to the extent such equity is not being used in determining availability for any
other advance (other than advances made under the Borrowing Base Line) or Letter
of Credit Issuance; plus

 

(iii) 90% of the amount of Tier I Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance, net of deductions,
offsets and counterclaims; plus

 

(iv) 85% of the amount of Tier II Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance, net of deductions,
offsets and counterclaims; plus

 

(v) 85% of the amount of Tier I Unbilled Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

 

(vi) 80% of the amount of Tier II Unbilled Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

 

(vii) 80% of the amount of Eligible Inventory which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

 

(viii) 80% of the amount of Eligible Exchange Receivables which are not being
used in determining availability for any other advance (other than advances made
under the Borrowing Base Line) or Letter of Credit Issuance; plus

 

(ix) 80% of the amount of Undelivered Product Value; plus

 

(x) 70% of Realizable Unrealized Profits, up to a maximum amount of $50,000,000,
less

 

(xi) the amounts which would be subject to a so-called “First Purchaser Lien” as
defined in Texas Bus. & Com. Code Section 9.343, comparable laws of the states
of Louisiana, Oklahoma, Kansas, Wyoming or New Mexico, or any other comparable
law, unless a Letter of Credit secures payment of all amounts subject to such
First Purchaser Lien; less

 

6



--------------------------------------------------------------------------------

(xii) 125% of the mark to market amounts owed to BNP Paribas and/or its
Affiliates and Société Générale and/or its Affiliates under Swap Contracts; and
less

 

(xiii) 100% of Borrower’s Unrealized Mark-to-Market Losses as of the date of
determination of the Borrowing Base Advance Cap.

 

In no event shall any amounts described in (d)(i) through (d)(x) above which may
fall into more than one of such categories be counted more than once when making
the calculation under this definition.

 

“Borrowing Base Collateral Position Report” means a report detailing all
Collateral which has been or is being used in determining availability for an
advance or letter of credit issuance under the Borrowing Base Line, such report
to be in the form attached hereto as Exhibit E.

 

“Borrowing Base Line” means the uncommitted line of credit for the purpose of
(a) providing working capital and to fund payments to suppliers of Product; (b)
to provide for Letters of Credit to secure suppliers of Product; and (c) to fund
payments due to a Swap Bank under any Swap Contract.

 

“Borrowing Base Sub-Cap” means (a) from the date of this Agreement until the
date the first election is made by the Borrower pursuant to clause (b) of this
definition, $125,000,000, and (b) thereafter, at any time, the amount set forth
in the table below under the heading “Borrowing Base Sub-Cap” elected by the
Borrower from time to time by written notice to the Agents, provided that, at
the time of any such election of any such amount as the Borrowing Base Sub-Cap,
but not for any other purpose herein, each of the Borrower’s Net Working
Capital, Tangible Net Worth and ratio of Total Liabilities to Tangible Net Worth
at such time of election, and the maximum Cumulative Loss for the period
commencing on the Closing Date and ending on the date of such election
(determined as a single accounting period), each as determined by the most
recent monthly financial statements received pursuant to Section 7.01(c), are
within the requirements set forth opposite such amount in the table below. For
purposes of testing whether such requirements have been met, the highest amount
elected by the Borrower for the month being tested shall be used, where during
the same month being tested the Borrower elected to either increase or decrease
the availability by selecting a different amount under the column entitled
“Borrowing Base Sub-Cap”.

 

Borrowing Base
Sub-Cap


--------------------------------------------------------------------------------

  Minimum Net
Working Capital


--------------------------------------------------------------------------------

  Minimum Tangible
Net Worth


--------------------------------------------------------------------------------

  Maximum Ratio at
Total Liabilities to
Tangible Net Worth


--------------------------------------------------------------------------------

  Maximum
Cumulative Loss
from Closing Date to
time of election


--------------------------------------------------------------------------------

$ 100,000,000   $ 20,000,000   $ 21,000,000   5.00 to 1   $ 4,000,000 $
125,000,000   $ 25,000,000   $ 26,000,000   5.00 to 1   $ 5,000,000 $
150,000,000   $ 30,000,000   $ 31,000,000   5.00 to 1   $ 6,000,000 $
175,000,000   $ 35,000,000   $ 36,000,000   5.00 to 1   $ 7,000,000 $
200,000,000   $ 40,000,000   $ 41,000,000   5.00 to 1   $ 8,000,000 $
225,000,000   $ 45,000,000   $ 46,000,000   5.00 to 1   $ 9,000,000 $
250,000,000   $ 50,000,000   $ 51,000,000   5.00 to 1   $ 10,000,000

 

7



--------------------------------------------------------------------------------

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

 

“Business Day” (a) with respect to all matters other than those related to
Offshore Rate Loans, means any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized, or required, by
law to close and (b) means, for purposes of determining business days in
connection with Offshore Rate Loans, any day on which transactions are made in
the applicable offshore dollar interbank market other than a Saturday, Sunday or
other day on which commercial banks in New York, New York, are authorized or
required, by law to close.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation controlling a Bank.

 

“Capital Stock” means capital stock, membership interest, equity interest or
other obligations or securities of, or any interest in, any Person.

 

“Cash Collateral” means currency issued by the United States and Marketable
Securities which have been Cash Collateralized for the benefit of the Banks.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Collateral Agent, the Issuing Banks and
the Banks, Cash Collateral as collateral for the Obligations pursuant to
documentation in form and substance satisfactory to Agents (which documents are
hereby consented to by the Banks). The Borrower hereby grants to the Collateral
Agent, for the benefit of the Collateral Agent, the Issuing Banks and the Banks,
a security interest in all such Cash Collateral. Cash Collateral shall be
maintained in the Bank Blocked Account.

 

“Change of Control” means, at any time:

 

(a) Atmos Energy Corporation shall cease to own and control legally and
beneficially, either directly or indirectly, Voting Interests in Atmos Energy
Holdings, Inc. representing 100% of the combined voting power of all of the
Voting Interests in Atmos Energy Holdings, Inc. (on a fully diluted basis); or

 

(b) Atmos Energy Holdings, Inc. shall cease to own and control directly or
indirectly, beneficial interest in Equity Interests representing 100% of the
economic equity interest in the Borrower.

 

“Chase” means JP Morgan Chase Bank N.A. (or any successor).

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all Banks.

 

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

8



--------------------------------------------------------------------------------

“Collateral” means all assets of the Borrower including, without limitation, all
accounts, equipment, chattel paper, inventory, natural gas in transit,
instruments, contract rights, the Bank Blocked Account, stock, partnership
interests, and general intangibles, whether presently existing or hereafter
acquired or created and the proceeds thereof.

 

“Collateral Agent” means Fortis Capital Corp.

 

“Collateral Position” means the total availability under the Borrowing Base
Advance Cap.

 

“Compliance Certificate” means a certificate, in form attached hereto as Exhibit
C, whereby the Borrower certifies that it is in compliance with this Agreement.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (which obligations and
Person are referred to herein as the “primary obligation” and the “primary
obligor,” respectively), including any obligation of that Person (i) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (ii) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of any such primary obligation
against loss in respect thereof (each, a “Guaranty Obligation”); (b) with
respect to any Surety Instrument (other than any Letter of Credit) issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; (c) to purchase any materials, supplies
or other property from, or to obtain the services of, another Person if the
relevant contract or other related document or obligation requires that payment
for such materials, supplies or other property, or for such services, shall be
made regardless of whether delivery of such materials, supplies or other
property is ever made or tendered, or such services are ever performed or
tendered; or (d) in respect of any swap contract.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues such
Loans as Loans of the same Type, but with a new Interest Period.

 

“Conversion to Reduced Funding Banks Date” has the meaning specified in Section
2.14.

 

9



--------------------------------------------------------------------------------

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

 

“Cumulative Loss” means, as of the date of any election of a Borrowing Base
Sub-Cap, the consolidated net loss of the Borrower and its Subsidiaries for the
period commencing on the Closing Date and ending on the date of such election
(determined as a single accounting period) as defined according to GAAP, but
excluding from net income any gains or losses attributable solely to accounting
changes adopted by Borrower to achieve consistency with the consensus reached on
Issue 02-3 (Issues Involved in Accounting for Derivative Contracts Held for
Trading Purposes and Contracts Involved in Energy Trading and Risk Management
Activities) by the Emerging Issues Task Force (EITF) of the Financial Accounting
Standards Board reflected in the minutes of the October 25, 2002 meeting of the
EITF.

 

“Current Assets” means, with respect to any Person on any date of determination,
all assets of such Person and its Subsidiaries that, in accordance with GAAP,
would be classified as current assets on the balance sheet of a Person
conducting a business the same as or similar to that of such Person, after
deducting appropriate and adequate reserves therefrom in accordance with GAAP,
determined on a Consolidated basis, and excluding any accounts receivable owed
by any Affiliate of the Borrower to the extent such accounts receivable arose in
transactions conducted other than on an arms-length basis.

 

“Current Liabilities” means, with respect to any Person on any date of
determination, all liabilities of such Person and its Subsidiaries that, in
accordance with GAAP, would be classified as current liabilities on the balance
sheet of a Person conducting a business the same as or similar to that of such
Person, as determined on a Consolidated basis, but excluding to the extent
otherwise included therein any current portion of the Subordinated Debt.

 

“Declining Bank” has the meaning specified in Section 2.14.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning specified in Subsection 2.08(a).

 

“Documentation Agent” means BNP Paribas in its capacity as documentation agent
for the Banks hereunder.

 

“Dollar Advance Cap” means a cap upon Revolving Loans under the Borrowing Base
Line with the following limits:

 

(a) $50,000,000 at such times as the Borrowing Base Sub-Cap is $100,000,000; and

 

(b) $60,000,000 at such times as the Borrowing Base Sub-Cap is $125,000,000; and

 

(c) $70,000,000 at such times as the Borrowing Base Sub-Cap is $150,000,000; and

 

10



--------------------------------------------------------------------------------

(d) $80,000,000 at such times as the Borrowing Base Sub-Cap is $175,000,000; and

 

(e) $90,000,000 at such times as the Borrowing Base Sub-Cap is $200,000,000; and

 

(f) $100,000,000 at such times as the Borrowing Base Sub-Cap is $225,000,000;
and

 

(g) $100,000,000 at such times as the Borrowing Base Sub-Cap is $250,000,000.

 

“Dollars,” and “$” each mean lawful money of the United States.

 

“Effective Amount” means (a) with respect to Loans as of any date, the aggregate
outstanding principal amount of Loans on such date after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to L/C Obligations as of any date, the aggregate outstanding
amount of L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Eligible Accounts” means, at the time of any determination thereof, each of the
Borrower’s Accounts as to which the following requirements have been fulfilled
to the satisfaction of the Banks:

 

(a) Such Account (i) if for an amount in excess of $750,000, is acceptable to
the Banks in their sole discretion and either (x) is the result of a sale to a
Tier I or Tier II Account Party, or (y) is secured by letters of credit in form
acceptable to the Banks in their sole discretion and issued by banks approved by
the Banks in their sole discretion, or (ii) if for an amount of $750,000 or
less, such Account will be included as a Tier II Account unless such Account has
been previously approved by the Banks as a Tier I Account;

 

(b) Borrower has lawful and absolute title to such Account;

 

(c) Such Account is a valid, legally enforceable obligation of the Person who is
obligated under such Account for goods actually delivered or to be delivered to
such Account Debtor in the ordinary course of the Borrower’s business;

 

(d) Such Account shall have excluded therefrom any portion that is subject to
any dispute, offset, counterclaim or other claim or defense on the part of the
Account Debtor or to any claim on the part of the Account Debtor denying
liability under such Account; provided, however, that in the event that the
portion that is subject to any such dispute, counterclaim or other claim or
defense is secured with a Letter of Credit, such portion secured by the Letter
of Credit shall not be excluded;

 

11



--------------------------------------------------------------------------------

(e) Such Account is not evidenced by any chattel paper, promissory note or other
instrument;

 

(f) Such Account is subject to a fully perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of the Administrative Agent pursuant to
the Loan Documents, prior to the rights of, and enforceable as such against, any
other Person, and such Account is not subject to any security interest or Lien
in favor of any Person other than the Liens of the Banks pursuant to the Loan
Documents;

 

(g) Such Account shall have excluded therefrom any portion which is not payable
in Dollars in the U.S.;

 

(h) Such Account has been due and payable for 15 days or less (or 30 days or
less, if the Account Debtor is a Governmental Authority) from the date of the
invoice and no extension or indulgence has been granted extending the due date
beyond a 15 day period (or 30 days, as the case may be), except if such Account
by its terms provides for a 15 day payment period, then such Account shall be
eligible for up to 30 days from the date of invoice, or as otherwise approved by
Banks in writing; and

 

(i) No Account Debtor in respect of such Account is (i) incorporated in or
primarily conducting business in any jurisdiction outside of the U.S., unless
such Account Debtor and the Account is approved by the Banks and the Borrower is
notified in writing by the Administrative Agent, or (ii) an Affiliate of the
Borrower, other than Atmos Energy Corporation, provided, that as long as Atmos
Energy Corporation maintains an S&P rating of BBB or a Moody’s rating of Baa2 or
better, and such Accounts would otherwise qualify as Eligible Accounts, Accounts
of Atmos Energy Corporation (and its Subsidiaries and Affiliates that have been
approved by Agents as Tier I Account Parties) may be included as Tier I Accounts
to the extent that such Accounts do not exceed 50% of Borrower’s total Accounts,
provided, further, should Atmos Energy Corporation not maintain such ratings,
and such Accounts would otherwise qualify as Eligible Accounts, Accounts of
Atmos Energy Corporation may be included, subject to the approval of the Banks,
as Eligible Accounts as a Tier I Account or a Tier II Account.

 

(j) The balance of such Account shall be the net of, in each case (i) any
accounts payable owing to the Account Debtor by the Borrower on such Account and
(ii) after application thereof to any Eligible Exchange Receivables, Unbilled
Eligible Accounts, and Realizable Unrealized Profits with such Account Debtor,
other offsets against amounts owed to such Account Debtor, whether in respect of
unbilled purchases, out-of-the-money positions or unperformed contracts for
purchase.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided,
however, that such bank is acting through a branch or agency located in

 

12



--------------------------------------------------------------------------------

the United States; and (c) a Person that is primarily engaged in the business of
commercial lending and that is (i) a Subsidiary of a Bank (or bank referred to
in the preceding clauses (a) or (b)), (ii) a Subsidiary of a Person of which a
Bank (or bank referred to in the preceding clauses (a) or (b)) is a Subsidiary,
or (iii) a Person of which a Bank (or bank referred to in the preceding clauses
(a) or (b)) is a Subsidiary.

 

“Eligible Broker” means BNP Paribas, FIMAT USA, Inc., Fortis or any Affiliate of
BNP Paribas, FIMAT USA, Inc. or Fortis, or any broker approved in writing by the
Agents and the Banks.

 

“Eligible Commodity Futures Accounts” means an account or accounts with an
Eligible Broker, in which the Collateral Agent is granted a first and prior
security interest as Collateral Agent for the Banks pursuant to Hedging
Assignments which security interest is subject only to the rights of the
Eligible Broker under such accounts.

 

“Eligible Exchange Receivables” means all enforceable rights of the Borrower to
receive Product in exchange for the sale or trade of Product previously
delivered to the exchange debtor by the Borrower valued at an independent
posting and which (a) are evidenced by a written agreement enforceable against
the exchange debtor thereof, (b) are current pursuant to the terms of the
contract or invoice, (c) are subject to a perfected, first Lien in favor of the
Administrative Agent for the benefit of the Banks subject only to Permitted
Liens, and no other Lien, charge, offset or claim, (d) are not the subject of a
dispute between the exchange debtor and the Borrower, (e) are valued at Platt’s
spot market price or an independent posting acceptable to the Banks in their
sole discretion, (f) if arising pursuant to contracts involving an amount in
excess of $750,000, are contracts by exchangers pre-approved by the Banks in
their sole discretion, or contracts secured by letters of credit in form
acceptable to the Banks in their sole discretion and issued by banks approved by
the Banks in their sole discretion, (g) have not been otherwise determined by
the Banks in their sole discretion to be unacceptable to them, and (h) are the
net of, in each case (i) any payables owing to such exchange debtor by the
Borrower and (ii) after application thereof to any Eligible Accounts, Unbilled
Eligible Accounts, and Realizable Unrealized Profits with such Account Debtor,
other offsets against amounts owed to such exchange debtor, whether in respect
of unbilled purchases, out-of-the-money positions or unperformed contracts for
purchase. The Product and Account relating to or creating any Eligible Exchange
Receivable shall not be simultaneously included in any other availability
calculation, including, without limitation, Undelivered Product Value, Eligible
Inventory or Eligible Accounts.

 

“Eligible Inventory” means, at the time of determination thereof, all of the
Borrower’s inventory stored in terminals (and provided the terminal owners are
subject to approval by the Banks in their sole discretion) valued at the lower
of cost or current market price (as referenced by a published source acceptable
to Banks in their sole discretion), and in all instances as to which the
following requirements have been fulfilled to the satisfaction of the Banks:

 

(a) The inventory is owned by the Borrower free and clear of all Liens in favor
of third parties, except Liens in favor of the Banks under the Loan Documents
and except for Permitted Liens;

 

13



--------------------------------------------------------------------------------

(b) The inventory has not been identified to deliveries with the result that a
buyer would have rights to the inventory that would be superior to the
Administrative Agent’s security interest for the benefit of the Banks, nor shall
such inventory have become the subject of a customer’s ownership or Lien;

 

(c) The inventory is in transit in the U.S. under the control and ownership of
the Borrower or is in a pipeline or a bill of lading has been issued to the
Administrative Agent if such inventory is in the hands of a third party carrier
or is located in the U.S. at the locations described on Schedule 7.03(f), or at
such other place as has been specifically agreed to in writing by the Banks and
the Borrower; and

 

(d) The inventory is subject to a fully perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Banks
pursuant to the Loan Documents.

 

“Embedded Value Difference from General Ledger for the Fixed Price Book” means,
at any time of determination, the Fixed Price Book Embedded Value determined as
of the date of the Borrower’s most recent financial statements at such time
minus the net Balance sheet value associated with the fixed price natural gas
physical delivery contracts and the associated financial positions hedging such
delivery contracts on the most recent consolidated balance sheet of the Borrower
at such time.

 

“Embedded Value Difference from General Ledger for the Storage Book” means, at
any time of determination, the Storage Book Embedded Value determined as of the
date of the Borrower’s most recent financial statements at such time minus the
amount of gains and losses due to the mark to market treatment of the derivative
positions and natural gas inventory of the Borrower and its Subsidiaries
recorded on the most recent consolidated balance sheet of the Borrower at such
time.

 

“Embedded Value Report” means a report substantially in form attached hereto as
Exhibit I.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

“Equity Interests”: means, with respect to any Person, all of the shares of
capital stock of (or other ownership, beneficial or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or other
acquisition from such Person of shares of capital stock of (or other ownership,
beneficial or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, beneficial or

 

14



--------------------------------------------------------------------------------

profit interests in) such Person or warrants, rights or options for the purchase
or other acquisition from such Person of such shares (or such other interests),
and all of the other ownership, beneficial or profit interests in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Bank)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).

 

“Event of Default” means any of the events or circumstances specified in Section
9.01.

 

“Excess Tangible Net Worth” means the excess of (a) the arithmetic mean of the
Borrower’s Tangible Net Worth for the consecutive six calendar month period
ended on the last day of the calendar month for which financial statements have
been most recently delivered pursuant to Section 7.01(c), over (b) the
arithmetic mean of the minimum Tangible Net Worth amount for each month in such
period which corresponds to the highest Borrowing Base Sub-Cap selected by the
Borrower for such period.

 

15



--------------------------------------------------------------------------------

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

 

“Existing Letters of Credit” means all letters of credit issued by Fortis and
BNP Paribas for the account of the Borrower which are outstanding as of the date
hereof under the Original Credit Agreement and shall not include any Letter of
Credit which is not described on Schedule 3.10 hereto.

 

“Expiration Date” means the earliest to occur of:

 

(a) March 31, 2006; or

 

(b) the date demand for payment is made by the Administrative Agent; or

 

(c) the date an Event of Default occurs.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal Funds arranged prior to 9:00 a.m. (New York City time) on
that day by each of three leading brokers of Federal Funds transactions in New
York City selected by the Administrative Agent.

 

“Fixed Price Book Embedded Value” means, at any time, the forecasted gross
profit margin from the Borrower’s forward fixed price sales and purchase
commitments for natural gas then in effect reasonably determined based on
contracted fixed price physical sales and purchases of natural gas at such time
and the associated financial positions hedging those transactions, without
regard to associated credit or market risks inherent in the natural gas industry
(it being understood for the avoidance of doubt that realization of the Fixed
Price Embedded Value is contingent on the performance of those contracts,
including the physical delivery or acceptance or the otherwise net settlement of
the physical and financial trades).

 

“Fortis” means Fortis Capital Corp., a Connecticut corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholding or similar charges (including,
without limitation, net income taxes and franchise taxes), and all liabilities
with respect thereto, imposed by any jurisdiction on account of amount payable
or paid pursuant to Section 4.01.

 

16



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means Atmos Energy Holdings, Inc.

 

“Guaranty” means a Guaranty Agreement, in form and substance acceptable to the
Banks in their sole discretion, which has been executed by a Guarantor and
delivered to the Administrative Agent for the benefit of the Banks.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

“Hedging Assignment” means a security agreement among Borrower, the
Administrative Agent and an Eligible Broker relating to the collateral
assignment to the Administrative Agent, as collateral agent for the Banks, of
all sums owing from time to time to Borrower with respect to an Eligible
Commodities Futures Account, such agreement to be in form and substance
acceptable to the Banks in their sole discretion.

 

“Honor Date” has the meaning specified in Subsection 3.03(b).

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases; (g)
all obligations with respect to swap contracts; (h) all indebtedness referred to
in clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (i) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (g) above.

 

17



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Person” has the meaning specified in Section 11.05.

 

“Independent Auditor” has the meaning specified in Subsection 7.01(a).

 

“Insolvency Proceeding” means, with respect to any Person (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Interest Payment Date” means, as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and, as to any Base
Rate Loan, the fifth Business Day of each month.

 

“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the Conversion/Continuation Date on which
the Loan is converted into or continued as an Offshore Rate Loan, and ending on
the date selected by the Borrower as the ending date thereof, not to exceed a
period of 60 days, in its Notice of Borrowing or Notice of
Conversion/Continuation;

 

provided, however, that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c) no Interest Period shall extend beyond the Expiration Date.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

 

“Issuing Banks” initially means Fortis and BNP Paribas, and in the future means
any Bank which Issues Letters of Credit hereunder, in such Bank’s capacity as an
issuer of one or more Letters of Credit hereunder, together with any replacement
letter of credit issuer arising under Section 2.14.

 

18



--------------------------------------------------------------------------------

“L/C Advance” means each Bank’s participation in any L/C Borrowing or Reducing
L/C Borrowing in accordance with (i) its Pro Rata Share with respect to Letters
of Credit Issued prior to the Conversion to Reduced Funding Banks Date and (ii)
its proportionate share, if any, as an Approving Bank with respect to all
Letters of Credit Issued thereafter.

 

“L/C Amendment Application” means an application form for amendment of
outstanding standby or commercial documentary letters of credit as shall at any
time be in use at any Issuing Bank, as such Issuing Bank shall request.

 

“L/C Application” means an application form for Issuances of standby or
commercial documentary letters of credit as shall at any time be in use at any
Issuing Bank, as such Issuing Bank shall request.

 

“L/C Borrowing” means an extension of credit resulting from either a drawing
under any Letter of Credit or a Reducing L/C Borrowing, which extension of
credit shall not have been reimbursed on the date when made nor converted into a
Borrowing of Revolving Loans under Subsection 3.03(c).

 

“L/C Cap” means the maximum availability for Issuance of Letters of Credit under
the Borrowing Base Line which shall be an amount equal to the total Effective
Amount of L/C Obligations plus the Effective Amount of then outstanding Loans
not to exceed the Borrowing Base Advance Cap.

 

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

 

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications, the Continuing Agreement for Letters of Credit dated
December 1, 2001, and any other document relating to any Letter of Credit,
including, but not limited to, any Issuing Bank’s standard form documents for
letter of credit issuances.

 

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” on Schedule 11.02, or such other office or
offices as such Bank may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit Facility” means, at any time, the uncommitted undertaking to
provide Letters of Credit in an amount equal to the lesser of (a) the amount of
the aggregate Uncommitted Line Portions at such time and (b) $250,000,000, as
such amount may be reduced at or prior to such time pursuant to this Agreement.

 

“Letters of Credit” means (a) any letters of credit (whether standby letters of
credit or commercial documentary letters of credit) Issued by an Issuing Bank
pursuant to Article III, (b) any Reducing Letters of Credit, and (c) any of the
Existing Letters of Credit.

 

19



--------------------------------------------------------------------------------

“Liabilities from Risk Management Activities” means unrealized losses resulting
from Mark-to-Market valuation of storage, transportation, and requirements
contracts, over-the-counter and exchange-traded options, and forwards, futures,
and swap contracts.

 

“LIBOR” means the rate of interest per annum determined by the Administrative
Agent as the rate at which dollar deposits in the approximate amount of Fortis’
Offshore Rate Loan for such Interest Period would be offered by Fortis’ London
branch as stated on Telerate News Service Page 3750 as of 11:00 a.m. (London
time) two (2) Business Days prior to the Borrowing Date. If such interest rates
shall cease to be available from Telerate News Service, the LIBOR Rate shall be
determined from such financial reporting service or other information as shall
be mutually acceptable to the Administrative Agent and the Borrower.

 

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge, encumbrance, or lien, statutory or other in
respect of any property, including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law.

 

“Line” means the Borrowing Base Line.

 

“Loan” means any extension of credit by a Bank to the Borrower under Article II
or Article III in the form of a Revolving Loan or an L/C Advance. All Loans are
demand in nature and Borrower hereby acknowledges and agrees the Banks’ right to
demand payment at any time and for any reason or for no reason, and such right
is absolute and unconditional.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Agreements, the L/C-Related Documents, Swap Contracts, the Three Party
Agreement, the Atmos Support Agreement, and all other documents delivered to the
Administrative Agent or any Bank in connection herewith.

 

“Lock Box” has the meaning specified in Section 7.14.

 

“Long Position” means the aggregate number of MMBTUS of Product, including that
of the Prompt Month, which are either held in inventory by the Borrower or which
the Borrower has contracted to purchase (whether by purchase of a contract on a
commodities exchange or otherwise), or which the Borrower will receive on
exchange or the notional quantity under a swap contract including, without
limitation, all option contracts representing the obligation of the Borrower to
purchase Product at the option of a third party, and in each case, for which a
fixed purchase price has been set. Long Positions will be expressed as a
positive number.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation G, T,
U or X of the FRB.

 

“Mark-to-Market” means, the method of accounting used to account for derivative
commodity instruments entered into for trading purposes, in accordance with EITF
98-10, “Accounting for Energy Trading and Risk Management Activities” and any
future open obligation.

 

20



--------------------------------------------------------------------------------

“Marketable Securities” means (a) certificates of deposit issued by any bank
with a Fitch rating of A or better, (b) commercial paper rated P-1, A-1 or F-1,
(c) bankers acceptances rated prime, or (d) U.S. Government obligations with
tenors of 90 days or less.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform under any Loan Document and to avoid any Event of Default, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any of its Subsidiaries.

 

“Maturity Date” means June 30, 2006.

 

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three (3)
calendar years, has made, or been obligated to make, contributions.

 

“Net Position” means the sum of all Long Positions and Short Positions of the
Borrower.

 

“Net Position Report” means a report in form attached hereto as Exhibit F.

 

“Net Working Capital” means, as to the Borrower and its Subsidiaries, the excess
of Current Assets (minus all amounts due from employees, owners, Subsidiaries
and Affiliates other than Accounts of Atmos Energy Corporation and its
Subsidiaries and Affiliates permitted to be included as Eligible Accounts in the
calculation of the Borrowing Base Advance Cap) over Current Liabilities
(excluding the current portion of the Subordinated Debt), minus (a) the net
impact on the value of Net Working Capital attributable to accumulated other
comprehensive income, as of the date of determination prepared in accordance
with GAAP, minus (b) investments in Capital Stock.

 

“Notes” means the promissory notes executed by the Borrower in favor of a Bank
pursuant to Subsection 2.02(b), in form approved by the Banks. A Note will be
issued by the Borrower to each entity that becomes a Bank hereunder from time to
time, but will not be issued to Participants of a Bank.

 

“Notice of Borrowing” means the applicable notice in substantially the form of
Exhibit A.

 

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document, owing by the Borrower to any Bank, or
any affiliate of

 

21



--------------------------------------------------------------------------------

any Bank, Agents, or any Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising, including, without limitation,
all obligations of the Borrower under Revolving Loans, Letters of Credit, and
any Swap Contracts.

 

“Offshore Effective Amount” means the product of the principal amount of an
Offshore Rate Loan or requested Offshore Rate Loan and the number of days in the
applicable Interest Period for such Offshore Rate Loan.

 

“Offshore Rate” means, for any Interest Period, with respect to Offshore Rate
Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/16th of 1%) determined by Agents as follows:

 

Offshore Rate =

   LIBOR               

--------------------------------------------------------------------------------

               1.00 - Eurodollar Reserve Percentage          

 

The Offshore Rate shall be adjusted automatically as to all Offshore Rate Loans
then outstanding as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.

 

“One-Year NYMEX Natural Gas Strip” means, for any date of determination, the
average of the monthly NYMEX price of natural gas for the succeeding
twelve-month period.

 

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, and (b) for any
partnership, the partnership agreement, and all other documents or filings as
may be required by the Secretary of State (or other applicable governmental
agency) in the state of such partnership’s formation.

 

“Original Credit Agreement” means that certain Uncommited Amended and Restated
Credit Agreement, dated as of July 1, 2002 (as amended through the date hereof),
between the Borrower, the Agents, the Issuing Banks and the Banks, with respect
to an uncommitted facility of up to $250,000,000, including an uncommitted
letter of credit facility.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Participant” has the meaning specified in Subsection 11.08(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

22



--------------------------------------------------------------------------------

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

 

“Product” means natural gas.

 

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s total Effective Amount divided by the combined total Effective
Amount of all Banks.

 

“Prompt Month” means, as of any Reporting Effective Date, the month following
the month such reporting occurs.

 

“Realizable Unrealized Profits” means at any time, the sum of the Borrower’s net
unrealized cash market profits realizable within six months from such time, from
Accounts of the Borrower which are Eligible Accounts (other than the requirement
of subparagraph (h) in the definition of “Eligible Accounts”) and which are
attributable to Product which has been contracted to be delivered to an Account
Debtor, net of, in each case (i) any accounts payable owing to the Account
Debtor from the Borrower on such Account and (ii) after application thereof to
any Eligible Accounts, Eligible Exchange Receivables, and Unbilled Eligible
Accounts with such Account Debtor, other offsets against amounts owed to such
Account Debtor, whether in respect of unbilled purchases, out-of-the-money
positions or unperformed contracts for purchase.

 

“Reducing Letters of Credit” means any letters of credit (whether standby
letters of credit or commercial documentary letters of credit) that (a) are
Issued by an Issuing Bank pursuant to Article III, and (b) specifically provide
that the amount available for drawing under such letters of credit will be
reduced, automatically and without any further amendment or endorsement to such
letters of credit, by the amount of any payment or payments made to the
beneficiary of such Letter of Credit by the Borrower if such payment or payments
(i) are made through a bank and (ii) reference such letters of credit by the
letter of credit numbers thereof, notwithstanding the fact that such payment or
payments are not made pursuant to conforming and proper draws under such letters
of credit.

 

“Reducing L/C Borrowing” means any extension of credit by the Banks to the
Borrower for the purpose of funding any payment or payments made to the
beneficiary of a Reducing Letter of Credit by the Borrower if such payment or
payments (a) are made through the

 

23



--------------------------------------------------------------------------------

Issuing Bank of such Reducing Letter of Credit, (b) reference the Reducing
Letter of Credit by the letter of credit number thereof, and (c) are not made
pursuant to a conforming and proper draws under such Reducing Letter of Credit.

 

“Replacement Bank” has the meaning specified in Section 4.08.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Reporting Effective Date” means the effective date of any report required to be
made hereunder.

 

“Required Banks” means, at any time, Banks holding at least two-thirds of all
the Effective Amount.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer and the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower, or such other officer of the Borrower that is acceptable to the
Agents in their sole discretion.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Security Agreements” means a security agreement, in form and substance
acceptable to the Collateral Agent and the Banks, duly executed by the Borrower
and delivered to the Collateral Agent for the benefit of the Banks granting to
the Collateral Agent, as collateral agent for the Banks, a first and prior
security interest in and Lien upon the Collateral, and all Hedging Assignments.

 

“Short Position” means the aggregate number of MMBTUS of Product, including that
of the Prompt Month, which the Borrower has contracted to sell (whether by sale
of a contract on a commodities exchange or otherwise) or deliver on exchange or
under a swap contract, including, without limitation, all option contracts
representing the obligation of the Borrower to sell Product at the option of a
third party and in each case for which a fixed sales price has been set. Short
Positions shall be expressed as a negative number.

 

“Storage Book Embedded Value” means, at any time, the forecasted gross profit
margin from natural gas storage operations based on the Borrower’s natural gas
inventory at such time and the associated financial positions at such time
hedging such inventory, reasonably determined based on the Borrower’s planned
natural gas injection and withdrawal schedules (it being understood for the
avoidance of doubt that the actual realization of the Storage Book Embedded
Value is contingent on the execution of planned injections and withdrawals and
is subject to weather and other execution factors).

 

24



--------------------------------------------------------------------------------

“Subordinated Debt” means Indebtedness of the Borrower which has been reported
to the Banks and which has been subordinated to the Obligations pursuant to a
Subordination Agreement substantially in the form attached hereto as Exhibit G.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture, limited liability company or other business entity of which more than
50% of the voting stock or other equity interests (in the case of Persons other
than corporations), is owned or controlled directly or indirectly by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof.
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swap Bank” means BNP Paribas, Société Générale, or Fortis, or any Affiliate of
BNP Paribas, Société Générale, or Fortis, or any other Bank approved by the
Agents.

 

“Swap Contract” means any agreement entered into with a Swap Bank, whether or
not in writing, relating to any single transaction that is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, currency option or any other similar transaction
(including any option to enter into any of the foregoing) or any combination of
the foregoing and, unless the context clearly requires, any master agreement
relating to or governing any or all of the foregoing.

 

“Swap-Related Standby Letter of Credit” means any Letter of Credit issued under
the Letter of Credit Facility to support obligations of the Borrower under a
Swap Contract.

 

“Tangible Net Worth” means (a) the sum of the Borrower’s assets, as determined
in accordance with GAAP, minus (b) the sum of the Borrower’s liabilities
excluding Subordinated Debt, as determined in accordance with GAAP, minus (c)
all amounts due from employees, owners, Subsidiaries and Affiliates other than
Accounts permitted to be included as Eligible Accounts in the calculation of the
Borrowing Base Advance Cap, minus (d) investments in Capital Stock, minus (e)
the intangible assets of the Borrower, as determined in accordance with GAAP,
minus (f) if the Embedded Value Difference from General Ledger for the Fixed
Price Book is negative, the absolute value thereof, minus (g) the amount of
accumulated other comprehensive income, minus (h) if the Embedded Value
Difference from General Ledger for the Storage Book is negative, the absolute
value thereof.

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings, or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on or measured by each Bank’s net income or capital (with
respect to franchise taxes or similar taxes) by the jurisdiction (or any
political subdivision thereof) under the laws of which such Bank or the
Administrative Agent, as the case may be, is organized or maintains a lending
office.

 

25



--------------------------------------------------------------------------------

“Three Party Agreement” means the Three Party Agreement Relating to Lockbox
Services (With Activation) dated April 15, 2002, among the Borrower, Fortis
Capital Corp. and Bank of America, N.A.

 

“Tier I Account” means an Eligible Account with a Tier I Account Party.

 

“Tier I Account Party” means an Account Debtor which is approved by the Banks in
their sole discretion as a Tier I Account Party.

 

“Tier I Unbilled Account” means Unbilled Eligible Accounts with a Tier I Account
Party.

 

“Tier II Account” means Eligible Accounts with a Tier II Account Party.

 

“Tier II Account Party” means any Account Debtor approved by the Banks in their
sole discretion as a Tier II Account Party.

 

“Tier II Unbilled Account” means Unbilled Eligible Accounts with a Tier II
Account Party.

 

“Total Liabilities” means, with respect to any Person on any date of
determination, all liabilities of such Person and its Subsidiaries that, in
accordance with GAAP, would be classified as liabilities on the balance sheet of
a Person conducting a business the same as or similar to that of such Person, as
determined on a Consolidated basis, but excluding to the extent otherwise
included therein any portion of the Subordinated Debt.

 

“Total Subscribed Line Portions” means the Dollar amount shown in Schedule 2.01
across from the phrase “Total Subscribed Line Portions”.

 

“Type” means either a Base Rate Loan or an Offshore Rate Loan.

 

“Unbilled Eligible Accounts” means Accounts of the Borrower for Product which
has been delivered to an Account Debtor and which would be Eligible Accounts but
for the fact that such Accounts have not actually been invoiced at such time,
net of, in each case (i) any accounts payable owing to the Account Debtor from
the Borrower on such Account and (ii) after application thereof to any Eligible
Accounts, Eligible Exchange Receivables, and Realizable Unrealized Profits with
such Account Debtor, other offsets against amounts owed to such Account Debtor,
whether in respect of unbilled purchases, out-of-the-money positions or
unperformed contracts for purchase.

 

“Uncommitted Line” means the aggregate Line limits of all the Banks as is set
forth on Schedule 2.01.

 

“Uncommitted Line Portion” means for each Bank the portion of each of the Line
limits assigned to such Bank as set forth on Schedule 2.01.

 

“Undelivered Product Value” means the lesser of the (a) cost or (b) current
market value of Product purchased by the Borrower under the Letters of Credit
but which has not been physically delivered to the Borrower. Undelivered Product
Value cannot simultaneously be included in an Eligible Exchange Receivable.

 

26



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrealized Mark-to-Market Losses” means Borrower’s unrealized Mark-to-Market
losses as of the day of determination of Borrower’s Borrowing Base to be
reported on a Borrowing Base Collateral Position Report. Such losses, if any, to
be calculated by subtracting (a) the sum of the current Liabilities from Risk
Management Activities and noncurrent Liabilities from Risk Management Activities
from (b) the sum of current Assets from Risk Management Activities and
noncurrent Assets from Risk Management Activities on the day of determination of
the Borrower’s Borrowing Base. If this amount is less than zero, the Unrealized
Mark-to-Market Loss is the absolute value of the difference. If this amount is
greater than zero, the Unrealized Mark-to-Market Loss is zero.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right to so vote has been suspended by the happening of such a contingency.

 

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments

 

27



--------------------------------------------------------------------------------

and other modifications are not prohibited by the terms of any Loan Document,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agents, the Banks, the Borrower
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Banks or Agents merely because of Agents’ or
Banks’ involvement in their preparation.

 

1.03 Accounting Principles.

 

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP,
consistently applied.

 

(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Borrower.

 

ARTICLE II

 

THE CREDITS

 

2.01 Amounts and Terms of Uncommitted Line.

 

(a) Each Bank severally agrees, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY
basis, and on the terms and conditions set forth herein, to consider making
Loans, from time to time, to the Borrower under the Borrowing Base Line (each
such loan, a “Revolving Loan”) on any Business Day during the period from the
Closing Date to the Expiration Date, in an aggregate amount not to exceed at any
time outstanding (i) such Bank’s Uncommitted Line Portion for the Borrowing Base
Line; or (ii) the Dollar Advance Cap; provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the Effective Amount of all
outstanding Revolving Loans, plus the Effective Amount of all L/C Obligations,
shall not exceed the Borrowing Base Advance Cap. At no time shall the Dollar
Advance Cap be exceeded.

 

(b) Advances Related to the Swap Contracts. In addition to advances requested
from time to time by the Borrower, in the event that either (i) any amounts
owing to

 

28



--------------------------------------------------------------------------------

any Swap Bank or any of its Affiliates under any Swap Contract are not paid
within two (2) Business Days after such obligation arises, then such Swap Bank
shall notify the Administrative Agent of such failure to pay and the
Administrative Agent (without the necessity of any instructions or request from
the Borrower) shall make a Revolving Loan in accordance with the provisions of
Section 2.03 of this Agreement under the Borrowing Base Line for any amounts due
by the Borrower to such Swap Bank or any of its Affiliates under any Swap
Contract, and then apply the proceeds of such advance to pay to such Swap Bank
or any of its Affiliates all amounts owed to such Person under such Swap
Contract. Upon making any such Revolving Loan, the Administrative Agent shall
send notice of such Revolving Loan to the Borrower and the Banks. Any such
advance shall initially be a Base Rate Loan. In the event that any such advance
made to fund such Swap Bank or any of its Affiliates results in an advance in
excess of the Borrowing Base Advance Cap, the Banks shall have no duty to fund
their pro rata share of any excess resulting from such advance made to repay
amounts owing to such Swap Bank or any of its Affiliates under any Swap
Contract, but such Swap Bank’s or any of its Affiliates’ outstandings hereunder
shall be deemed to be increased by the amount of such excess. In the event any
advance described above does exceed the Borrowing Base Advance Cap, the Borrower
shall pay to the Administrative Agent, for the benefit of such Swap Bank or any
of its Affiliates, the amount of such excess, together with interest thereon,
within one (1) Business Day after the date of such advance and, notwithstanding
anything to the contrary herein, the Banks shall not share in such payment.

 

THE BORROWER ACKNOWLEDGES AND AGREES THAT THE BANKS HAVE ABSOLUTELY NO DUTY TO
FUND ANY REVOLVING LOAN REQUESTED BY THE BORROWER BUT WILL EVALUATE EACH LOAN
REQUEST AND IN EACH BANK’S ABSOLUTE AND SOLE DISCRETION WILL DECIDE WHETHER TO
FUND SUCH LOAN REQUEST. THE BORROWER FURTHER ACKNOWLEDGES AND AGREES THAT THE
SWAP BANKS HAVE ABSOLUTELY NO DUTY TO ENTER INTO ANY SWAP CONTRACT, AND THE
ENTERING INTO OF ANY SWAP CONTRACT SHALL BE AT THE ABSOLUTE AND SOLE DISCRETION
OF THE SWAP BANKS.

 

2.02 Loan Accounts.

 

(a) The Loans made by each Bank and the Letters of Credit Issued by an Issuing
Bank shall be evidenced by one or more accounts or records maintained by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent shall be conclusive absent manifest error
of the amount of the Loans made by the Banks to the Borrower and the Letters of
Credit Issued for the account of the Borrower hereunder, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the Obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans or any Letter of Credit.

 

(b) Upon the request of any Bank made through the Administrative Agent, the
Loans made by such Bank may be evidenced by one or more Notes, instead of loan
accounts. Each such Bank may endorse on the schedules annexed to its Note(s) the
date, amount and maturity of each Loan made by it and the amount of each payment
of principal made by the Borrower with respect thereto. Each such Bank is
irrevocably authorized by the Borrower to

 

29



--------------------------------------------------------------------------------

endorse its Note(s) and each Bank’s record shall be conclusive absent manifest
error; provided, however, that the failure of a Bank to make, or an error in
making, a notation thereon with respect to any Loan shall not limit or otherwise
affect the Obligations of the Borrower hereunder or under any such Note to such
Bank.

 

2.03 Procedure for Borrowing.

 

(a) Each Borrowing of Revolving Loans consisting only of Base Rate Loans, if
approved by the Banks in their sole discretion, shall be made upon the
Borrower’s irrevocable written notice delivered to the Administrative Agent and
the Banks in the form of a Notice of Borrowing (Revolving Loan), which notice
must be received by the Administrative Agent and the Banks by no later than
12:00 p.m. noon (New York City time) on the Borrowing Date specifying the amount
of the Borrowing. Each such Notice of Borrowing shall be by electronic transfer
or facsimile, confirmed immediately in an original writing. Each Borrowing of
Revolving Loans that includes any Offshore Rate Loans, if approved by the Banks
in their sole discretion, shall be made upon the Borrower’s irrevocable written
notice delivered to the Administrative Agent and the Banks in the form of a
Notice of Borrowing (which notice must be received by the Administrative Agent
by no later than 12:00 p.m. noon (New York City time) four (4) Business Days
prior to the requested Borrowing Date), specifying the amount of the Borrowing.
Each such Notice of Borrowing shall be by electronic transfer or facsimile,
confirmed immediately in an original writing. Each requested Offshore Rate Loan
must have an Offshore Effective Amount of at least $15,000,000.

 

(b) The Administrative Agent will promptly notify each Bank of its receipt of
any Notice of Borrowing and of the amount of such Bank’s Pro Rata Share of that
Borrowing.

 

(c) Unless a Bank has provided the Administrative Agent with, and the
Administrative Agent has actually received, a written notice in the form
attached hereto as Exhibit H prior to 5:00 p.m. (New York City time) one
Business Day immediately prior to the proposed Borrowing Date that such Bank
does not approve further Borrowings and/or Issuances of Letters of Credit, if
the Administrative Agent elects in its sole discretion to advance a Loan
pursuant to a Notice of Borrowing, each Bank will be deemed to have approved
such Borrowing and will make the amount of its Pro Rata Share of such Borrowing
available to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s payment office by 3:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The proceeds of all such Loans will then be made available
to the Borrower by the Administrative Agent at such office by crediting the Lock
Box with the aggregate of the amounts made available to the Administrative Agent
by the Banks and in like funds as received by the Administrative Agent. If any
Bank in a timely manner provides the Administrative Agent with such a written
notice of its disapproval of further Borrowings and/or Issuances of Letters of
Credit, then the Administrative Agent shall notify the Borrower that one or more
of the Banks have elected not to fund further Borrowings and/or participate in
further Issuances of Letters of Credit and whether a Bank (or Banks) has (have)
elected to become the Approving Bank(s) thereby triggering the Conversion to
Reduced Funding Banks Date.

 

30



--------------------------------------------------------------------------------

2.04 Conversion and Continuation Elections.

 

(a) Borrower may, upon irrevocable written notice to the Administrative Agent in
accordance with Subsection 2.04(b):

 

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of any Offshore Rate
Loan, to convert any such Loans into Loans of any other Type (provided, however,
that the Offshore Effective Amount of each Offshore Rate Loan must be at least
$15,000,000); or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Revolving Loans having Interest Periods expiring on such day (provided,
however, that the Offshore Effective Amount of each Offshore Rate Loan must be
at least $15,000,000);

 

provided, however, that if at any time the aggregate amount of Offshore Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof, to have an Offshore Effective Amount of less than
$15,000,000, such Offshore Rate Loans shall automatically convert into Base Rate
Loans, and on and after such date the right of the Borrower to continue such
Loans as, and convert such Loans into, Offshore Rate Loans shall terminate.

 

(b) Borrower shall deliver a Notice of Conversion/Continuation to be received by
the Administrative Agent not later than 12:00 p.m. noon (New York City time) on
the Conversion/Continuation Date if the Loans are to be converted into Base Rate
Loans; and four (4) Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as Offshore Rate Loans,
specifying:

 

(i) the proposed Conversion/Continuation Date;

 

(ii) the aggregate amount of Loans to be converted or continued;

 

(iii) the Type of Loans resulting from the proposed conversion or continuation;
and

 

(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to Offshore Rate
Loans, the Borrower has failed to timely select a new Interest Period to be
applicable to its Offshore Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Offshore Rate Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

 

(d) The Administrative Agent will promptly notify each Bank of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by the
Borrower, the Administrative Agent will promptly notify each Bank of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Bank.

 

31



--------------------------------------------------------------------------------

(e) Unless the Required Banks otherwise agree, during the existence of a Default
or Event of Default, the Borrower may not elect to have a Loan converted into or
continued as an Offshore Rate Loan.

 

(f) After giving effect to any Borrowing, conversion or continuation of Loans,
there may not be more than five (5) Interest Periods in effect.

 

(g) The Administrative Agent will promptly notify, in writing, each Bank of the
amount of such Bank’s Pro Rata Share of that Borrowing.

 

(h) If any Bank has provided the Administrative Agent with, and the
Administrative Agent has actually received, a written notice in the form of
Exhibit H by 5:00 p.m. (New York City time) one Business Day immediately prior
to the requested Conversion/Continuation Date, then the Administrative Agent
shall notify the Borrower and the other Banks by no later than 6:00 p.m. (New
York City time) that one or more of the Banks has (have) elected not to
convert/continue such Loan and whether Bank(s) has (have) elected to become the
Approving Bank(s) thereby triggering the Conversion to Reduced Funding Banks
Date.

 

2.05 Optional Prepayments. Subject to Section 2.14, the Borrower may, at any
time or from time to time, upon the Borrower’s irrevocable written notice to the
Administrative Agent received prior to 1:00 p.m. (New York City time) on the
date of prepayment, prepay Loans in whole or in part without premium except any
amounts due by Borrower pursuant to Article IV. The Administrative Agent will
promptly notify each Bank of its receipt of any such prepayment, and of such
Bank’s Pro Rata Share of such prepayment.

 

2.06 Mandatory Prepayments of Loans; Mandatory Commitment Reductions. If on any
date the Effective Amount of L/C Obligations exceeds the L/C Cap, the Borrower
shall Cash Collateralize on such date the outstanding Letters of Credit in an
amount equal to the excess above any such cap. If on any date after giving
effect to any Cash Collateralization made on such date pursuant to the preceding
sentence, the Effective Amount of all Revolving Loans then outstanding plus the
Effective Amount of all L/C Obligations exceeds the lesser of (a) the Collateral
Position or (b) the total Uncommitted Line, or if the Effective Amount of all
Revolving Loans under the Borrowing Base Line then outstanding, plus the
Effective Amount of all L/C Obligations under such Line exceed the Borrowing
Base Advance Cap, the Borrower shall immediately, and without notice or demand,
prepay the outstanding principal amount of the Revolving Loans and L/C Advances
by an amount equal to the applicable excess.

 

2.07 Repayment. The Borrower shall repay the principal amount of each Revolving
Loan to the Administrative Agent on behalf of the Banks, on the Advance Maturity
Date for such Loan. All amounts owing a Swap Bank under any Swap Contract, to
the extent such amounts have not been repaid from the proceeds of a Revolving
Loan, shall be paid on demand, or if no demand is made, on the first (1st)
Business Day after the Borrower receives notice that such amount was advanced by
or becomes owing to a Swap Bank.

 

32



--------------------------------------------------------------------------------

2.08 Interest.

 

(a) Each Revolving Loan (except for a Revolving Loan made as a result of a
drawing under a Letter of Credit or a Reducing L/C Borrowing) shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a floating rate per annum equal to the Base Rate plus the
Applicable Margin at all times such Loan is a Base Rate Loan or at the Offshore
Rate plus the Applicable Margin at all times such Loan is an Offshore Rate Loan.
Each Revolving Loan made as a result of a drawing under a Letter of Credit or a
Reducing L/C Borrowing, all amounts owing to BNP Paribas with respect to any
Swap Contract shall bear interest on the outstanding principal amount thereof
from the date funded at a floating rate per annum equal to the Base Rate plus
the Applicable Margin until such Loan has been outstanding for more than two (2)
Business Days and, thereafter, shall bear interest on the outstanding principal
amount thereof at a floating rate per annum equal to the Base Rate, plus three
percent (3.0%) per annum (the “Default Rate”).

 

(b) Interest on each Revolving Loan shall be paid upon demand, or if no demand
is made, shall be paid in arrears on each Interest Payment Date.

 

(c) Notwithstanding subsection (a) of this Section, if any amount of principal
of or interest on any Loan, or any other amount payable hereunder or under any
other Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Borrower agrees to pay interest on such
unpaid principal or other amount, from the date such amount becomes due until
the date such amount is paid in full, and after as well as before any entry of
judgment thereon to the extent permitted by law, payable on demand, at a
fluctuating rate per annum equal to the Default Rate.

 

(d) Anything herein to the contrary notwithstanding, the Obligations of the
Borrower to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by such Bank, and in such event the
Borrower shall pay such Bank interest at the highest rate permitted by
applicable law.

 

(e) Regardless of any provision contained in any Note or in any of the Loan
Documents, none of the Banks shall ever be deemed to have contracted for or be
entitled to receive, collect or apply as interest under any such Note or any
Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that any
of the Banks ever receive, collect or apply as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of the Note, and, if the principal balance of such
Note is paid in full, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, the Borrower and such Bank
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium, rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof, and (iii)
spread the total amount of interest throughout the entire contemplated term of
such Note so that the interest rate

 

33



--------------------------------------------------------------------------------

is uniform throughout such term; provided, however, that if all Obligations
under the Note and all Loan Documents are performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
term thereof exceeds the maximum lawful rate, such Bank shall refund to the
Borrower the amount of such excess, or credit the amount of such excess against
the aggregate unpaid principal balance of such Bank’s Note at the time in
question.

 

2.09 Fees. In addition to certain fees described in Section 3.08, the Borrower
shall pay to the Administrative Agent, for the account of each Bank, fees in
accordance with a separate letter agreement between the Agents, the Banks and
the Borrower. The Borrower shall also pay to the Agents, for their own accounts,
fees in accordance with a separate letter agreement between the Agents and the
Borrower.

 

2.10 Computation of Fees and Interest.

 

(a) All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof through the last day thereof.

 

(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.

 

2.11 Payments by the Borrower.

 

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Administrative Agent for the
account of the Banks at the Administrative Agent’s Payment Office, and shall be
made in dollars and in immediately available funds, no later than 1:00 p.m. (New
York City time) on the date specified herein. The Administrative Agent will
promptly distribute to each Bank its Pro Rata Share or Adjusted Pro Rata Share,
as the case may be, of such payment in like funds as received. Any payment
received by the Administrative Agent later than 1:00 p.m. (New York City time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

 

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

(c) Unless the Administrative Agent receives notice from the Borrower prior to
the date on which any payment is due to the Banks that the Borrower will not
make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Bank on such due date an amount equal to the amount then

 

34



--------------------------------------------------------------------------------

due such Bank. If and to the extent the Borrower has not made such payment in
full to the Administrative Agent, each Bank shall repay to the Administrative
Agent on demand such amount distributed to such Bank, together with interest
thereon at the Federal Funds Rate for each day from the date such amount is
distributed to such Bank until the date repaid.

 

2.12 Payments by the Banks to the Administrative Agent. If and to the extent any
Bank shall not have made its full amount available to the Administrative Agent
in immediately available funds and the Administrative Agent in such
circumstances has made available to the Borrower such amount, that Bank shall on
the Business Day following such Borrowing Date make such amount available to the
Administrative Agent, together with interest at the Federal Funds Rate for each
day during such period. A notice of the Administrative Agent submitted to any
Bank with respect to amounts owing under this Section 2.12 shall be conclusive,
absent manifest error. If such amount is so made available, such payment to the
Administrative Agent shall constitute such Bank’s Loan on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to the
Administrative Agent on the Business Day following the Borrowing Date, the
Administrative Agent will notify the Borrower of such failure to fund and, upon
demand by the Administrative Agent, the Borrower shall pay such amount to the
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

 

2.13 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its Pro Rata Share or Adjusted Pro Rata Share, as the
case may be at such time (other than payments to BNP Paribas with respect to
advances made in excess of the Borrowing Base Advance Cap as a result of payment
under a Swap Contract), such Bank shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Banks such
participations in the Loans made by them as shall be necessary to cause such
purchasing Bank to share the excess payment pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s ratable share (according to the proportion of (i) the amount of such
paying Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation. the Administrative Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Banks following any such purchases or repayments.

 

2.14 The Election of Approving Banks to Continue Funding. If on any Business Day
one or more Banks (the “Declining Bank” or “Declining Banks” in respect of such
Conversion to Reduced Funding Banks Date) provides the Administrative Agent
with, and the

 

35



--------------------------------------------------------------------------------

Administrative Agent has actually received, a written notice in the form of
Exhibit H for reasons other than a Default and the other Bank or Banks do
approve further Revolving Loans (including the conversion and extension of such
Revolving Loans) or the further issuances of, extensions of, the automatic
renewal of or amendments to Letters of Credit, the Administrative Agent shall
notify the Banks by 6:00 p.m. (New York City time) that same day. If the Bank or
Banks which are not the Declining Banks desire, they may (on a pro rata basis,
based on the Uncommitted Line Portion of all Banks that have elected to continue
funding, as adjusted after such Conversion to Reduced Funding Banks Date, after
which date the Uncommitted Line Portion of all Declining Banks shall be reduced
to zero) make the full or partial amount of such requested Revolving Loan or
issue or amend the requested Letter of Credit irrespective of the Declining
Banks’ disapproval (in such case, the Banks that elect to continue funding shall
be referred to as the “Approving Banks” in respect of such Conversion to Reduced
Funding Banks Date). In such event, from each such date (each, a “Conversion to
Reduced Funding Banks Date”) forward (or until the next Conversion to Reduced
Funding Banks Date, if any, at which time one or more Banks that had been
Approving Banks may become a Declining Bank), all subsequent Revolving Loans and
Issuances of Letters of Credit or Amendments to Letters of Credit (subject to
Section 11.01) that increase the face amount of a Letter of Credit or extend the
term of a Letter of Credit shall be made unilaterally by the Approving Banks in
respect of such Conversion to Reduced Funding Banks Date and no Letter of Credit
thereafter Issued shall be participated in by the Declining Banks in respect of
such Conversion to Reduced Funding Banks Date.

 

Notwithstanding the foregoing, however, for purposes of allocating repayments
prior to the occurrence of a Default hereunder, the Adjusted Pro Rata Share of
each Bank, with respect to Loans and Letters of Credit outstanding on a
specified Conversion to Reduced Funding Banks Date shall remain fixed at the
percentage held by such Bank the day before such specified Conversion to Reduced
Funding Banks Date, without respect to any changes which may subsequently occur
in such Bank’s Pro Rata Share (prior to the next Conversion to Reduced Funding
Banks Date) except that in the event that Obligations become owing to any Swap
Bank and its Affiliates after such date pursuant to Swap Contracts as a result
of contracts or transactions existing on such specified Conversion to Reduced
Funding Banks Date, the Adjusted Pro Rata Share of each Bank shall be
recalculated to account for the increase in Obligations that have become owing
to such Swap Bank or its Affiliates until such time, if any, that all Declining
Banks are fully repaid. Upon the occurrence of the first Conversion to Reduced
Funding Banks Date and thereafter, prepayments of all outstanding Loans shall be
applied to the Loans with the earliest advance date, notwithstanding the tenor
of the Loans. Upon the occurrence of a Default and thereafter, repayments shall
be allocated according to the Adjusted Pro Rata Share of the outstanding
balances held by the Banks on the date of Default except that in the event that
Obligations become owing to any Swap Bank or its Affiliates after such date
pursuant to Swap Contracts as a result of contracts or transactions existing on
the date of such Default, the Adjusted Pro Rata Share of each Bank shall be
recalculated to account for the increase in Obligations owing to such Swap Bank
or its Affiliates.

 

2.15 Payments from Guarantor and Liquidation of Collateral. Notwithstanding
anything to the contrary contained herein, in the event repayment is made to the
Banks by Guarantor or pursuant to a liquidation of Collateral, such repayment
shall be shared by the Banks on the basis of each Bank’s then existing Adjusted
Pro Rata Share rather than each Bank’s Pro Rata Share.

 

36



--------------------------------------------------------------------------------

ARTICLE III

 

THE LETTERS OF CREDIT

 

3.01 The Letter of Credit Lines.

 

(a) On an uncommitted basis and on the terms and conditions set forth herein and
unless a Bank has provided the Administrative Agent with, and the Administrative
Agent has actually received, a written notice in the form attached hereto as
Exhibit H prior to 5:00 p.m. (New York City time) one Business Day immediately
prior to the proposed date of Issuance of a Letter of Credit that such Bank does
not approve further Borrowings and/or Issuances of Letters of Credit, (i) each
Issuing Bank agrees, (A) from time to time on any Business Day during the period
from the Closing Date to the Expiration Date, to consider the Issuance of
Letters of Credit for the account of the Borrower under the Borrowing Base Line
and to consider whether to amend or renew Letters of Credit previously Issued by
it, in accordance with Subsections 3.02(b), 3.02(c), and 3.02(d) and (B) to
honor drafts under the Letters of Credit; and (ii) each of the Banks will be
deemed to have approved such Issuance, amendment or renewal, and shall
participate in Letters of Credit Issued for the account of the Borrower. If any
Bank gives the Administrative Agent timely notice of its disapproval of further
Borrowings and/or Issuances of Letters of Credit, then the Administrative Agent
shall notify the Borrower that one or more of the Banks have elected not to fund
further Borrowings or participate in the further Issuances of Letters of Credit,
and whether a Bank (or Banks) has (have) elected to become the Approving Bank(s)
thereby triggering the Conversion to Reduced Funding Banks Date. No Declining
Bank shall have any obligation to or shall be deemed to have participated in any
Letters of Credit which are Issued on or after the Conversion to Reduced Funding
Banks Date. No Swap-Related Standby Letter of Credit shall be Issued if, after
giving effect to such Issuance, the outstanding amounts of all Swap-Related
Standby Letters of Credit plus the Mark-to-Market value of amounts owed to Swap
Banks by the Borrower under Swap Contracts would exceed $50,000,000. Within the
foregoing limits, and subject to the other terms and conditions hereof
including, without limitation, the approval of all Banks (or after the
Conversion to Reduced Funding Banks, all Approving Banks) in their sole
discretion, the Borrower’s ability to request that an Issuing Bank Issue Letters
of Credit shall be fully revolving, and, accordingly, the Borrower may, during
the foregoing period, request that an Issuing Bank Issue Letters of Credit to
replace Letters of Credit which have expired or which have been drawn upon and
reimbursed. Borrower acknowledges and agrees that the Existing Letters of Credit
are an Obligation under this Agreement.

 

(b) Each Issuing Bank is under no obligation to consider the Issuance of or to
Issue any Letter of Credit unless all Banks shall have consented (deemed or
explicit) to the Issuance of such Letter of Credit in their sole discretion. An
Issuing Bank is under no obligation to Issue any Letter of Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank

 

37



--------------------------------------------------------------------------------

refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank in good faith deems material to it;

 

(ii) such Issuing Bank has received written notice from any Bank, any other
Issuing Bank, the Administrative Agent or the Borrower, on or prior to the
Business Day prior to the requested date of Issuance of such Letter of Credit,
that one or more of the applicable conditions contained in Article V is not then
satisfied;

 

(iii) the expiry date of any requested Letter of Credit is after the earlier to
occur of (A) 90 days after the date of Issuance of such Letter of Credit or (B)
the Maturity Date, unless all the Banks have approved such expiry date in
writing, but any Swap-Related Standby Letter of Credit may by its terms be
renewable for successive 90-day periods unless a notice that the applicable
Issuing Bank declines to renew such Letter of Credit is given to the applicable
Issuing Bank and the Administrative Agent on or prior to any date for notice of
non-renewal to the beneficiary set forth in such Swap-Related Standby Letter of
Credit, but in any event at least five Business Days prior to the date of the
notice of non-renewal of such Swap-Related Standby Letter of Credit, any such
automatic renewal of a Letter of Credit being subject to the fulfillment of the
applicable conditions set forth in Article V; provided that the terms of each of
the Swap-Related Standby Letters of Credit that is automatically renewable (1)
shall require the applicable Issuing Bank to give the beneficiary of such
Swap-Related Standby Letter of Credit notice of any non-renewal prior to the
expiry date, (2) shall permit such beneficiary, upon receipt of such notice, to
draw under such Swap-Related Standby Letter of Credit prior to the expiry date
of the Swap-Related Standby Letter of Credit, and (3) shall not permit the
expiry date (after giving effect to any renewal) of such Swap-Related Standby
Letter of Credit in any event to be extended to a date that is later than the
Maturity Date. If a notice of non-renewal is given by the applicable Issuing
Bank pursuant to the immediately preceding sentence, the related Swap-Related
Standby Letter of Credit shall expire on its expiry date;

 

(iv) the expiry date of any such requested Letter of Credit is prior to the
maturity date of any financial obligation to be supported by the requested
Letter of Credit;

 

(v) such requested Letter of Credit is not in form and substance acceptable to
such Issuing Bank, or the Issuance of a Letter of Credit shall violate any
applicable policies of such Issuing Bank;

 

(vi) such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person;

 

(vii) such Letter of Credit is denominated in a currency other than Dollars; or

 

(viii) the amount of such requested Letter of Credit together with outstanding
Letters of Credit and Revolving Loans exceeds the Borrowing Base Advance Cap.

 

 

38



--------------------------------------------------------------------------------

3.02 Issuance, Amendment and Renewal of Letters of Credit.

 

(a) Each Letter of Credit which is Issued hereunder shall be Issued upon the
irrevocable written request of the Borrower pursuant to a Notice of Borrowing
(Letter of Credit) in the applicable form attached hereto as Exhibit A received
by an Issuing Bank (with a copy sent by the Borrower to the Administrative
Agent) by no later than 12:00 p.m. noon (New York City time) on the proposed
date of Issuance. Each such request for Issuance of a Letter of Credit shall be
by electronic transfer or facsimile, confirmed immediately in an original
writing or by electronic transfer, in the form of an L/C Application, and shall
specify in form and detail satisfactory to such Issuing Bank: (i) the proposed
date of Issuance of the Letter of Credit (which shall be a Business Day); (ii)
whether the requested Letter of Credit would be a commercial documentary letter
of credit, Swap-Related Standby Letter of Credit or other standby letter of
credit; (iii) the face amount of the Letter of Credit; (iv) the expiry date of
the Letter of Credit; (v) the name and address of the beneficiary thereof; (vi)
the documents to be presented by the beneficiary of the Letter of Credit in case
of any drawing thereunder; (vii) the full text of any certificate to be
presented by the beneficiary in case of any drawing thereunder; and (viii) such
other matters as such Issuing Bank may require. Upon receipt of such request,
the Administrative Agent will promptly notify the Banks of the receipt by it of
any L/C Application. No such Issuance will be made if prior to 5:00 p.m. (New
York City time) one Business Day immediately prior to the proposed date of
Issuance, a Bank has provided the Administrative Agent with, and the
Administrative Agent has actually received, a written notice in the form of
Exhibit H. If the Administrative Agent does timely receive a written notice in
the form of Exhibit H, the Administrative Agent shall notify the Borrower, such
Issuing Bank and the Banks by 6:00 p.m. (New York City time) one Business Day
immediately prior to the proposed date of Issuance, and the proposed Letter of
Credit will not be Issued, unless one or more of the Banks have elected to
become Approving Banks thereby triggering the Conversion to Reduced Funding
Banks Date.

 

(b) From time to time while a Letter of Credit is outstanding and prior to the
Expiration Date, an Issuing Bank will, upon the written request of the Borrower
received by such Issuing Bank (with a copy sent by the Borrower to the
Administrative Agent) by no later than 12:00 p.m. noon (New York City time) on
the proposed date of amendment, consider the amendment of any Letter of Credit
Issued by it. Each such request for amendment of a Letter of Credit shall be
made by electronic transfer or facsimile, confirmed immediately in an original
writing or by electronic transfer, made in the form of an L/C Amendment
Application and shall specify in form and detail satisfactory to such Issuing
Bank and the Administrative Agent: (i) the Letter of Credit to be amended; (ii)
the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as such Issuing Bank may require. Such Issuing Bank shall be under no
obligation to amend any Letter of Credit. No such amendment will be made if a
Bank has provided the Administrative Agent with, and the Administrative Agent
has actually received, a written notice in the form of Exhibit H by 5:00 p.m.
(New York City time) on the Business Day immediately preceding the proposed date
of amendment. If the Administrative Agent does timely receive a written notice
in the form of Exhibit H, the Administrative Agent shall notify the Borrower,
such

 

39



--------------------------------------------------------------------------------

Issuing Bank and the Banks by 6:00 p.m. (New York City time) one Business Day
immediately prior to the proposed date of amendment, and the Letter of Credit
will not be amended; provided, however, that one or more Banks may elect to
become the Approving Banks and amend such Letter of Credit, thereby triggering
the Conversion to Reduced Funding Banks Date.

 

(c) The Issuing Banks and the Banks agree that, while a Letter of Credit is
outstanding and prior to the Expiration Date, at the option of the Borrower and
upon the written request of the Borrower received by an Issuing Bank (with a
copy sent to the Administrative Agent and the other Issuing Banks) by no later
than 12:00 p.m. noon (New York City time) on the proposed date of renewal, the
Issuing Bank may consider the renewal of any Letter of Credit Issued by it. No
such renewal will be made if prior to 5:00 p.m. (New York City time) one
Business Day immediately prior to the proposed date of renewal, a Bank has
provided the Administrative Agent with, and the Administrative Agent has
actually received, a written notice in the form of Exhibit H. If the
Administrative Agent does timely receive a written notice in the form of Exhibit
H, the Administrative Agent shall notify the Borrower, such Issuing Bank and the
Banks by 6:00 p.m. (New York City time) one Business Day immediately prior to
the proposed date of renewal, and the Letter of Credit will not be renewed,
unless one or more of the Banks have elected to become Approving Banks. Each
such request for renewal of a Letter of Credit made by the Borrower shall be
made by electronic transfer or facsimile, confirmed immediately in an original
writing or by electronic transfer, in the form of an L/C Amendment Application,
and shall specify in form and detail satisfactory to such Issuing Bank and the
Banks: (i) the Letter of Credit to be renewed; (ii) the proposed date of renewal
of the Letter of Credit (which shall be a Business Day); (iii) the revised
expiry date of the Letter of Credit; and (iv) such other matters as such Issuing
Bank may require. The Issuing Banks shall be under no obligation to renew any
Letter of Credit.

 

(d) If any outstanding Letter of Credit Issued by an Issuing Bank shall provide
that it shall be automatically renewed unless the beneficiary thereof receives
notice from such Issuing Bank that such Letter of Credit shall not be renewed,
and if at the time of renewal such Issuing Bank would be entitled to authorize
the automatic renewal of such Letter of Credit in accordance with this
Subsection 3.02(d) upon the request of the Borrower, then such Issuing Bank
shall nonetheless be permitted to allow such Letter of Credit to renew, and,
provided that no Bank has elected to become a Declining Bank by 5:00 p.m. one
Business Day immediately prior to the day that the beneficiary of such Letter of
Credit would receive notice from the Issuing Bank that such Letter of Credit
shall not be renewed, the Borrower and the Banks hereby authorize such renewal,
and, accordingly, such Issuing Bank shall be deemed to have received an L/C
Amendment Application from the Borrower requesting such renewal. The Issuing
Banks shall be under no obligation to allow the automatic renewal of any Letter
of Credit.

 

(e) Any Issuing Bank may, at its election, deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiry date of such Letter of Credit to be a date not
later than the Expiration Date.

 

(f) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

40



--------------------------------------------------------------------------------

(g) Each Issuing Bank will also deliver to the Administrative Agent a true and
complete copy of each Letter of Credit or amendment to or renewal of a Letter of
Credit Issued by it.

 

3.03 Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements.

 

(a) Immediately upon the Issuance of each Letter of Credit by an Issuing Bank
which is Issued prior to the Conversion to Reduced Funding Banks Date, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a participation in such Letter of Credit and
each drawing or Reducing Letter of Credit Borrowing thereunder in an amount
equal to the product of (i) the Pro Rata Share of such Bank, times (ii) the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing or Reducing Letter of Credit Borrowing, respectively. All
Letters of Credit Issued after the Conversion to Reduced Funding Banks Date
shall be participated in only by the Approving Banks. For purposes of Section
2.01, each Issuance of a Letter of Credit shall be deemed to utilize the
Uncommitted Line Portion of each Bank by an amount equal to the amount of such
participation.

 

(b) In the event of any request for a drawing under a Letter of Credit Issued by
an Issuing Bank by the beneficiary or transferee thereof, such Issuing Bank will
promptly notify the Borrower. Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Subsection 3.03(b) may be oral if
immediately confirmed in writing (including by facsimile); provided, however,
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. The Borrower shall reimburse an
Issuing Bank prior to 5:00 p.m. (New York City time), on each date that any
amount is paid by such Issuing Bank under any Letter of Credit or to the
beneficiary of a Reducing Letter of Credit in the form of a Reducing L/C
Borrowing (each such date, an “Honor Date”), in an amount equal to the amount so
paid by such Issuing Bank. In the event the Borrower fails to reimburse such
Issuing Bank for the full amount of any drawing under any Letter of Credit or of
any Reducing L/C Borrowing, as the case may be, by 5:00 p.m. (New York City
time) on the Honor Date, such Issuing Bank will promptly notify the
Administrative Agent and the Administrative Agent will promptly notify each Bank
thereof, and the Borrower shall be deemed to have requested that Revolving Loans
be made by the Banks to be disbursed to such Issuing Bank not later than one (1)
Business Day after the Honor Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Borrowing Base Line.

 

(c) In the event of any request for a Reducing L/C Borrowing by the Borrower in
association with any Reducing Letter of Credit, the amount available for drawing
under such Reducing Letter of Credit will be reduced automatically, and without
any further amendment or endorsement to such Reducing Letter of Credit, by the
amount actually paid to such beneficiary, notwithstanding the fact that the
payment creating such Reducing L/C Borrowing is not made pursuant to a
conforming and proper draw under the corresponding Reducing Letter of Credit;
provided, however, that if any Bank has given the Issuing Banks, the
Administrative Agent, the Borrower and each of the other Banks written notice
that such Bank objects to further Reducing L/C Borrowings at least three (3)
Business Days prior to the date the Borrower requests the Reducing L/C
Borrowing, then the relevant Issuing Bank will not make such Reducing L/C
Borrowing unless all Banks consent thereto.

 

41



--------------------------------------------------------------------------------

(d) Each Bank shall upon any notice pursuant to Subsection 3.03(b) make
available to the Administrative Agent for the account of any Issuing Bank an
amount in Dollars and in immediately available funds equal to its Pro Rata Share
of the amount of the drawing or of the Reducing L/C Borrowing, as the case may
be, whereupon the participating Banks shall (subject to Subsection 3.03(e)) each
be deemed to have made a Revolving Loan to the Borrower in that amount. If any
Bank so notified fails to make available to the Administrative Agent for the
account of such Issuing Bank the amount of such Bank’s Pro Rata Share of the
amount of the drawing or of the Reducing L/C Borrowing, as the case may be, by
no later than 3:00 p.m. (New York City time) on the Business Day following the
Honor Date, then interest shall accrue on such Bank’s obligation to make such
payment, from the Honor Date to the date such Bank makes such payment, at a rate
per annum equal to the Federal Funds Rate in effect from time to time during
such period. The Administrative Agent will promptly give notice of the
occurrence of the Honor Date, but failure of the Administrative Agent to give
any such notice on the Honor Date or in sufficient time to enable any Bank to
effect such payment on such date shall not relieve such Bank from its
obligations under this Section 3.03.

 

(e) With respect to any unreimbursed drawing or Reducing L/C Borrowing, as the
case may be, that is not converted into Revolving Loans in whole or in part for
any reason, the Borrower shall be deemed to have incurred from the relevant
Issuing Bank an L/C Borrowing in the amount of such drawing or Reducing L/C
Borrowing, as the case may be, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum
equal to the Default Rate, and each Bank’s payment to such Issuing Bank pursuant
to Subsection 3.03(d) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Bank in
satisfaction of its participation obligation under this Section 3.03.

 

(f) In the event that payment under any Letter of Credit Issued by an Issuing
Bank is drawn or purported to be drawn in a currency other than United States
Dollars, the amount of reimbursement to such Issuing Bank therefor shall be
calculated on the basis of such Issuing Bank’s selling rate of exchange in
effect (for the date on which such Issuing Bank pays such draft or reimburses
any of its correspondents which paid such draft) for cable transfers to the
place where and in the currency in which such draft is payable. The Borrower
shall comply with any and all governmental exchange regulations now or hereafter
applicable to any foreign exchange, and shall indemnify and hold the Banks
harmless from any failure of the Borrower so to comply. If for any cause
whatsoever, there exists at the time in question no rate of exchange generally
current at such Issuing Bank for effective cable transfer of the sort above
provided for, the Borrower agrees to pay the Banks on demand an amount in United
States Dollars equivalent to the actual cost of settlement of such Issuing
Bank’s obligation to the payor of the draft or acceptance or any holder thereof,
as the case may be, and however and whenever such settlement may be made by such
Issuing Bank.

 

(g) Each Bank’s obligation in accordance with this Agreement to make the
Revolving Loans or L/C Advances, as contemplated by this Section 3.03, as a
result of a drawing under a Letter of Credit or Reducing L/C Borrowing, shall be
absolute and unconditional and

 

42



--------------------------------------------------------------------------------

without recourse to the relevant Issuing Bank and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Bank may have against such Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default, an Event of Default or a Material Adverse Effect; or (iii) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

(h) Notwithstanding the foregoing, each Revolving Loan and L/C Advance made to
fund payment of any Letter of Credit which was Issued or amended on or after the
Conversion to Reduced Funding Banks Date shall be made only by the Approving
Banks.

 

3.04 Repayment of Participations.

 

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
an Issuing Bank of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Bank under a Letter of Credit
or in connection with a Reducing L/C Borrowing with respect to which any Bank
has paid the Administrative Agent for the account of such Issuing Bank for such
Bank’s participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, the Administrative Agent will pay to each Bank, in
the same funds as those received by the Administrative Agent for the account of
such Issuing Bank, the amount of such Bank’s Pro Rata Share of such funds, and
such Issuing Bank shall receive the amount of the Pro Rata Share of such funds
of any Bank that did not so pay the Administrative Agent for the account of such
Issuing Bank.

 

(b) If the Administrative Agent or an Issuing Bank is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Borrower to the Administrative Agent for the account of such Issuing Bank
pursuant to Subsection 3.04(a) in reimbursement of a payment made under a Letter
of Credit or in connection with a Reducing L/C Borrowing or interest or fee
thereon, each Bank shall, on demand of such Issuing Bank, forthwith return to
the Administrative Agent or such Issuing Bank the amount of its Pro Rata Share
of any amounts so returned by the Administrative Agent or such Issuing Bank plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Bank to the Administrative Agent or such Issuing Bank, at a
rate per annum equal to the Federal Funds Rate in effect from time to time.

 

3.05 Role of the Issuing Banks.

 

(a) Each Bank and the Borrower agree that, in paying any drawing under a Letter
of Credit Issued by an Issuing Bank or funding any Reducing L/C Borrowing, such
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft or certificates expressly required by such Letter of
Credit, but with respect to Reducing Letter of Credit Borrowings, no document of
any kind need be obtained) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.

 

43



--------------------------------------------------------------------------------

(b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Bank shall be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any L/C-Related Document.

 

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any Issuing Bank shall be liable or responsible for any of the
matters described in clauses (a) through (g) of Section 3.06; provided, however,
that anything in such clauses or elsewhere herein to the contrary
notwithstanding, that the Borrower may have a claim against an Issuing Bank, and
such Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing: (i) the Issuing Banks may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; and (ii) the Issuing
Banks shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

3.06 Obligations Absolute. The Obligations of the Borrower under this Agreement
and any L/C-Related Document to reimburse an Issuing Bank for a drawing under a
Letter of Credit or for a Reducing L/C Borrowing, and to repay any L/C Borrowing
and any drawing under a Letter of Credit or Reducing L/C Borrowing converted
into Revolving Loans, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and each such other
L/C-Related Document under all circumstances, including the following:

 

(a) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C-Related Documents;

 

(c) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;

 

44



--------------------------------------------------------------------------------

(d) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

 

(e) any payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by any Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

 

(f) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the Obligations of the Borrower in respect of any Letter of Credit; or

 

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

Notwithstanding anything to the contrary in this Section 3.06 or in the
Continuing Agreement for Letters of Credit, the Issuing Banks shall not be
excused from liability to Borrower to the extent of any direct damages (as
opposed to consequential, indirect and punitive damages, claims in respect of
which are hereby waived by Borrower) suffered by Borrower that are caused by any
of the Issuing Bank’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, provided, however, that the parties hereto expressly
agree that:

 

(i) the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii) the Issuing Banks shall have the right, in their sole discretion, to
decline to accept documents and to make such payment if such documents are not
in strict compliance with the terms of such Letter of Credit; and

 

(iii) this sentence shall establish the standard of care to be exercised by the
Banks when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

45



--------------------------------------------------------------------------------

3.07 Cash Collateral Pledge. Upon the request of the Administrative Agent, (i)
if an Issuing Bank has honored any full or partial drawing request on any Letter
of Credit and such drawing has resulted in an L/C Borrowing hereunder, or (ii)
if, as of the Expiration Date, any Letters of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the L/C Obligations in an amount equal to such L/C Obligations.
Upon the occurrence of the circumstances described in Section 2.06 requiring the
Borrower to Cash Collateralize Letters of Credit, then, the Borrower shall
immediately Cash Collateralize the L/C Obligations in an amount equal to the
applicable excess.

 

3.08 Letter of Credit Fees.

 

(a) The Borrower shall pay to each Issuing Bank, for its own account, such
customary fees and charges in connection with the issuance, administration,
payment, negotiation and amendment of each Letter of Credit as the Borrower and
the Issuing Bank shall from time to time agree.

 

(b) The Borrower shall pay to the Administrative Agent for the account of each
of the Banks a letter of credit fee with respect to each of the Letters of
Credit Issued hereunder equal to the greater of (i) $700 or (ii) the Applicable
Margin, together with any related fees such as telecopy, facsimile and courier
fees, such letter of credit fees to be due and payable monthly in arrears for
the preceding month during which Letters of Credit are outstanding, commencing
on the first such monthly date to occur after the Closing Date.

 

3.09 Applicability of Uniform Customs and Practice and ISP98. Unless otherwise
expressly agreed by an Issuing Bank and the Borrower when a Letter of Credit is
Issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of Issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each standby Letter of Credit and documentary
Letter of Credit. If Borrower desires to use the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
Issuance) for standby Letters of Credit, Borrower shall request and note this
explicitly on the standby Letter of Credit application.

 

3.10 Existing Letters of Credit. Borrower hereby acknowledges and agrees that
the Existing Letters of Credit listed on Schedule 3.10 hereto shall be deemed to
be Letters of Credit Issued under this Agreement for all purposes.

 

ARTICLE IV

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01 Taxes.

 

(a) Any and all payments by the Borrower to each Bank or either or both of the
Agents under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for, any Taxes. In addition, the
Borrower shall pay all Other Taxes.

 

46



--------------------------------------------------------------------------------

(b) If the Borrower shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Administrative Agent, then:

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent, as the case may be, receives and retains an amount equal
to the sum it would have received and retained had no such deductions or
withholdings been made;

 

(ii) the Borrower shall make such deductions and withholdings;

 

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

(iv) the Borrower shall also pay to each Bank or the Administrative Agent for
the account of such Bank, at the time interest is paid, Further Taxes in the
amount that Bank specifies as necessary to preserve the after-tax yield the Bank
would have received if such Taxes, Other Taxes or Further Taxes had not been
imposed.

 

(c) The Borrower agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of (i) Taxes, (ii) Other Taxes, and
(iii) Further Taxes in the amount that the Administrative Agent or such Bank
specifies as necessary to preserve the after-tax yield the Administrative Agent
or such Bank would have received if such Taxes, Other Taxes or Further Taxes had
not been imposed, and any liability (including penalties, interest, additions to
tax and expenses) arising therefrom or with respect thereto, whether or not such
Taxes, Other Taxes or Further Taxes were correctly or legally asserted,
provided, however, that the Borrower shall not be required to indemnify or hold
harmless any Bank to the extent (but only to the extent) of such Bank’s gross
negligence or willful misconduct. Payment under this indemnification shall be
made within 30 days after the date the Bank or the Administrative Agent makes
written demand therefor.

 

(d) Within 30 days after the date of any payment by the Borrower of Taxes, Other
Taxes or Further Taxes, the Borrower shall furnish the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Administrative Agent.

 

(e) If the Borrower is required to pay any amount to the Administrative Agent or
any Bank pursuant to subsection (b) or (c) of this Section, then such Bank shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate any such
additional payment by the Borrower which may thereafter accrue, if such change
in the judgment of such Bank is not otherwise disadvantageous to such Bank.

 

47



--------------------------------------------------------------------------------

4.02 Illegality.

 

(a) If any Bank determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for such Bank or
its applicable Lending Office to make Offshore Rate Loans, then, on notice
thereof by such Bank to the Borrower through the Administrative Agent, any
obligation of that Bank to make Offshore Rate Loans shall be suspended until the
Bank notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.

 

(b) If a Bank determines that it is unlawful to maintain any Offshore Rate Loan,
the Borrower shall, upon receipt of notice of such fact and demand from such
Bank (with a copy to the Administrative Agent), prepay in full, without premium
or penalty, such Offshore Rate Loans of that Bank then outstanding, together
with interest accrued thereon either on the last day of the Interest Period
thereof, if the Bank may lawfully continue to maintain such Offshore Rate Loans
to such day, or immediately, if the Bank may not lawfully continue to maintain
such Offshore Rate Loan. If the Borrower is required to so prepay any Offshore
Rate Loan, then concurrently with such prepayment, the Borrower shall borrow
from the affected Bank, in the amount of such repayment, a Base Rate Loan.

 

4.03 Increased Costs and Reduction of Return.

 

(a) If any Bank determines that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Offshore Rate or in respect of
the assessment rate payable by any Bank to the FDIC for insuring U.S. deposits)
in or in the interpretation of any law or regulation or (ii) the compliance by
that Bank with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Bank of agreeing to make or making, funding or
maintaining any Offshore Rate Loans or participating in Letters of Credit, or,
in the case of an Issuing Bank, any increase in the cost to such Issuing Bank of
agreeing to issue, issuing or maintaining any Letter of Credit or of agreeing to
make or making, funding or maintaining any unpaid drawing under any Letter of
Credit, then the Borrower shall be liable for, and shall from time to time,
within 30 days of demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, additional amounts as are sufficient to compensate such Bank for such
increased costs, provided, however, that the Borrower shall not be required to
pay any such amount to the extent that such amount is reflected in changes in
the Base Rate, the Offshore Rate or other fees or charges of such Bank.

 

(b) If any Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into

 

48



--------------------------------------------------------------------------------

consideration such Bank’s or such corporation’s policies with respect to capital
adequacy and such Bank’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its loans, credits or
obligations under this Agreement, then, within 30 days of demand of such Bank to
the Borrower through the Administrative Agent, the Borrower shall pay to the
Bank, from time to time as specified by the Bank, additional amounts sufficient
to compensate the Bank for such increase, provided, however, that the Borrower
shall not be required to pay any such amount to the extent that such amount is
reflected in changes in the Base Rate.

 

4.04 Funding Losses. The Borrower shall reimburse each Bank and hold each Bank
harmless from any loss or expense which the Bank may sustain or incur as a
consequence of:

 

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Offshore Rate Loan;

 

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or are deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

 

(c) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.06;

 

(d) the prepayment (including prepayments made pursuant to Article II but
excluding prepayments made pursuant to Section 4.02) or other payment (including
after acceleration thereof) of an Offshore Rate Loan on a day that is not the
last day of the relevant Interest Period; or

 

(e) the automatic conversion under Section 2.04 of any Offshore Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest Period
except any such automatic conversion resulting from prepayments required by
Section 4.02;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans or from fees payable
to terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Borrower to the Banks under this Section and
under Section 4.03, each Offshore Rate Loan made by a Bank (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the Offshore Rate for such
Offshore Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Offshore Rate Loan is in fact so funded.

 

4.05 Inability to Determine Rates. If the Administrative Agent and the Banks
determine that for any reason adequate and reasonable means do not exist for
determining the Offshore Rate for any requested Interest Period with respect to
a proposed Offshore Rate Loan, or that the Offshore Rate applicable pursuant to
Subsection 2.08(a) for any requested Interest Period with respect to a proposed
Offshore Rate Loan does not adequately and fairly reflect the

 

49



--------------------------------------------------------------------------------

cost to the Banks of funding such Loan, the Administrative Agent will promptly
so notify the Borrower and each Bank. Thereafter, the obligation of the Banks to
make or maintain Offshore Rate Loans, as the case may be, hereunder shall be
suspended until the Administrative Agent upon the instruction of the Banks
revokes such notice in writing. Upon receipt of such notice, the Borrower may
revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it. If the Borrower does not revoke such Notice, the Banks shall
make, convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans instead of Offshore
Rate Loans.

 

4.06 Reserves on Offshore Rate Loans. The Borrower shall pay to each Bank, as
long as such Bank shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional costs on the unpaid principal amount of each Offshore Rate Loan equal
to the actual costs of such reserves allocated to such Loan by the Bank (as
determined by the Bank in good faith, which determination shall be conclusive),
payable on each date on which interest is payable on such Loan, provided,
however, that the Borrower shall have received at least 15 days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest
from the Bank. If a Bank fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be payable 15 days from
receipt of such notice.

 

4.07 Certificates of Banks. Together with any demand by a Bank for reimbursement
or compensation pursuant to this Article IV, such Bank shall provide to the
Borrower (with a copy to the Administrative Agent) a certificate signed by an
authorized officer of the Bank (a) describing the event giving rise to such
demand, and (b) showing the method and detailed calculations (which may include
any reasonable averaging, attribution or allocation procedures) used by the Bank
to determine the amount demanded by the Bank. In calculating the amount of
costs, expenses, capital requirements or rate of reduction allocable to the
Borrower, such Bank shall use such reasonable methods as such Bank shall
determine. Such calculation and certification shall be conclusive and binding on
the Borrower in the absence of manifest error.

 

4.08 Substitution of Banks. Upon the receipt by the Borrower from any Bank (an
“Affected Bank”) of a claim for compensation under Section 4.03, the Borrower
may: (a) request the Affected Bank to use its best efforts to obtain a
replacement bank or financial institution satisfactory to the Borrower to
acquire and assume all or a ratable part of all of such Affected Bank’s Loans
and Uncommitted Line Portion (a “Replacement Bank”); (b) request one or more of
the other Banks to acquire and assume all or part of such Affected Bank’s Loans
and Uncommitted Line Portion; or (c) designate a Replacement Bank. Any such
designation of a Replacement Bank under clause (a) or (c) shall be subject to
the prior written consent of Agents (which consent shall not be unreasonably
withheld).

 

4.09 Survival. The agreements and Obligations of the Borrower in this Article IV
shall survive the payment of all other Obligations.

 

50



--------------------------------------------------------------------------------

ARTICLE V

 

CLOSING ITEMS

 

5.01 Matters to be Satisfied Upon Execution of Agreement. At the time the Banks
execute this Agreement, unless otherwise waived by the Banks, the Documentation
Agent shall have received all of the following, in form and substance
satisfactory to the Documentation Agent, the Administrative Agent, and each
Bank, and in sufficient copies for each Bank:

 

(a) Loan Documents. This Agreement, the Notes, Amendment No. 1 to Security
Agreement and Reaffirmation dated as of the date hereof, that certain
Subordination Agreement dated as of the date hereof between the Guarantor, as
subordinated creditor, and the Administrative Agent, and certain other documents
executed in connection with the Original Credit Agreement, and each other
document or certificate executed in connection with this Agreement, executed by
each party thereto;

 

(b) Resolutions; Incumbency. Copies of the resolutions of the members of the
Borrower authorizing the transactions contemplated hereby, certified as of the
Closing Date by the Secretary of the Borrower, and certifying the names and true
signatures of the officers of the Borrower authorized to execute, deliver and
perform, as applicable, this Agreement, and all other Loan Documents to be
delivered by the Borrower hereunder;

 

(c) Organization Documents; Existence; Good Standing. The articles or
certificate of formation and the regulations of the Borrower as in effect on the
Closing Date, all certified by the Secretary of the Borrower as of the Closing
Date, and the articles or certificate of formation and the Bylaws or regulations
of Atmos Energy Corporation and Atmos Energy Holdings, Inc. as in effect on the
Closing Date, all certified by the Secretary of Atmos Energy Corporation and
Guarantor as of the Closing Date together with certificates of existence and
good standing for the Borrower, Atmos Energy Corporation and Guarantor from the
Secretary of State (or similar, applicable Governmental Authority) of its state
of incorporation and each state where the member of the Borrower is qualified to
do business as a foreign corporation, certified as of, or reasonably close to,
the Closing Date;

 

(d) Legal Opinions. Legal opinion of counsel to the Borrower and counsel to
Guarantor each addressed to the Administrative Agent and the Banks, in form and
substance acceptable to the Administrative Agent and the Banks;

 

(e) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of Agents to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute the Agents’ reasonable estimate of Attorney Costs incurred
or to be incurred by them through the closing proceedings (provided, however,
that such estimate shall not thereafter preclude final settling of accounts
between the Borrower and Agents); including any such costs, fees and expenses
arising under or referenced in Sections 2.09 and 11.04(a) and all costs of the
auditors and consultants retained by the Banks in connection with the
Obligations of the Borrower to Agents;

 

51



--------------------------------------------------------------------------------

(f) Certificate. A certificate signed by a Responsible Officer of the Borrower,
dated as of the Closing Date, stating to the best of such officer’s knowledge
that:

 

(i) The representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date; and

 

(ii) No Default or Event of Default exists or would result from the Credit
Extension.

 

(iii) There has occurred since December 31, 2004, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;

 

(g) Insurance. Evidence of insurance required to be maintained by the Borrower
hereunder;

 

(h) Filings. Evidence that all filings needed to perfect the security interests
granted by the Security Agreements have been completed or due provision has been
made therefor;

 

(i) Service of Process Form. An acknowledgement letter from Corporation Service
Company as contemplated by Subsection 11.16(b); and

 

(j) Other Documents. Such other approvals, opinions, documents or materials as
the Agents or any Bank may request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agents and each Bank that:

 

6.01 Existence and Power. Each of the Borrower, its Subsidiaries and Guarantor:

 

(a) is a limited liability company or corporation, as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;

 

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on their business and to
execute, deliver, and perform their respective Obligations under the Loan
Documents;

 

(c) is duly qualified as a foreign limited liability company or corporation, as
the case may be, and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and

 

52



--------------------------------------------------------------------------------

(d) to the best knowledge of such Person, is in compliance with all Requirements
of Law.

 

6.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and Guarantor of each Loan Document to which such Person is party,
have been duly authorized, and do not and will not:

 

(a) contravene the terms of the Organization Documents of such Person;

 

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

 

(c) to the best knowledge of the Borrower, violate any Requirement of Law.

 

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower or any of its Subsidiaries or
Guarantor, as applicable, of any Loan Document.

 

6.04 Binding Effect. This Agreement and each other Loan Document to which the
Borrower or any of its Subsidiaries or Guarantor is a party constitute the
legal, valid and binding obligations of such Person to the extent it is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

6.05 Litigation. Except as specifically disclosed in Schedule 6.05, there are no
actions, suits or proceedings, pending, or to the knowledge of the Borrower, or
Guarantor threatened at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower, or any of its Subsidiaries or
Guarantor or any of their respective properties which purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; and no injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

 

6.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Borrower. As of the Closing Date, neither
the Borrower nor any of its Subsidiaries are in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect.

 

53



--------------------------------------------------------------------------------

6.07 ERISA Compliance. Except as specifically disclosed in Schedule 6.07:

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower,
nothing has occurred which would cause the loss of such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which have resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) (i) To the Borrower’s best knowledge, no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) or ERISA.

 

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.12. Neither
the Borrower nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

6.09 Title to Properties. The Borrower and each of its Subsidiaries have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

 

6.10 Taxes. The Borrower and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges shown
thereon to be due and payable, and have paid all material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets as due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

6.11 Financial Condition.

 

(a) The unaudited balance sheet of the Borrower dated as of December 31, 2004:

 

(i) fairly presents the financial condition of the Borrower as of the date
thereof; and

 

(ii) shows all material indebtedness and other liabilities, direct or
contingent, of the Borrower and as of the date thereof, including liabilities
for taxes, material commitments and Contingent Obligations.

 

(b) Since December 31, 2004, there has been no Material Adverse Effect.

 

6.12 Environmental Matters. The Borrower conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Borrower has reasonably concluded that, except as previously
specifically disclosed in Schedule 6.12, such Environmental Laws and
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.13 Regulated Entities. Neither the Borrower, nor any Person controlling the
Borrower, or any of its Subsidiaries, is an “Investment Company” within the
meaning of the Investment Company Act of 1940. The Borrower is not subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.

 

6.14 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

 

6.15 Copyrights, Patents, Trademarks and Licenses, Etc. To the Borrower’s best
knowledge, the Borrower or its Subsidiaries own or are licensed or otherwise
have the right to use all of the patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 6.05, no claim or
litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrower,
proposed.

 

55



--------------------------------------------------------------------------------

6.16 Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in part (a) of Schedule 6.16 hereto and have no equity
investments in any other corporation or entity other than those specifically
disclosed in part (b) of Schedule 6.16.

 

6.17 Insurance. Except as specifically disclosed in Schedule 6.17, the
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or such Subsidiary operates.

 

6.18 Full Disclosure. To the Borrower’s best knowledge, none of the
representations or warranties made by the Borrower or any of its Subsidiaries in
the Loan Documents as of the date such representations and warranties are made
or deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Borrower to the Banks
prior to the Closing Date), contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Bank shall be continuing to consider making Revolving Loans or
Issuing Letters of Credit hereunder, or any Loan or other Obligation shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01 Financial Statements. The Borrower shall deliver to the Banks, in form and
detail satisfactory to the Banks:

 

(a) as soon as available, but not later than 120 days after the end of each
fiscal year, (i) a copy of the consolidated audited financial statements to
include a balance sheet as at the end of such year for each of (A) Atmos Energy
Corporation, (B) Atmos Energy Holdings, Inc., and (C) the Borrower, and (ii) a
copy of the consolidating unaudited financial statements to include a
consolidating balance sheet as at the end of such year for Atmos Energy
Holdings, Inc. and the Borrower, and (iii) a copy of the consolidated audited
financial statements of the Borrower and its Subsidiaries, and the related
statements of income or operations, members’ capital and cash flows for such
year for such entities, setting forth in each case in comparative form the
figures for the previous fiscal year, and accompanied by the opinion of a
nationally-recognized independent public accounting firm (“Independent Auditor”)
which report shall state that such financial statements present fairly the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years. Such opinion shall not be qualified or
limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the records of such entities;

 

56



--------------------------------------------------------------------------------

(b) as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each fiscal year of Atmos Energy Holdings,
Inc. and Atmos Energy Corporation, (i) the unaudited consolidated financial
statements of Atmos Energy Corporation and Atmos Energy Holdings, Inc., each to
include a balance sheet as at the end of such fiscal quarter, with the related
statements of income and or operations, members’ capital and cash flows for such
year for such entities, for the period commencing at the end of the previous
fiscal quarter and ending with the end of such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, setting forth in comparative form, in the case of each such
consolidated balance sheet, the corresponding figures as of the last day of the
corresponding period in the immediately preceding fiscal year and, in the case
of each such consolidated statement of income and operations, members’ capital
and cash flows, the corresponding figures for the corresponding period in the
immediately preceding fiscal year, and (ii) the unaudited consolidating balance
sheet and income statement of Atmos Energy Holdings, Inc.; and

 

(c) as soon as available, but not later than 45 days after the end of each
month, the consolidated financial statements of the Borrower and its
subsidiaries in form acceptable to Banks.

 

7.02 Certificates; Other Information. The Borrower shall furnish to the Agents
and the Banks:

 

(a) concurrently with the delivery of the financial statements referred to in
Subsections 7.01(a), (b), and (c), an Embedded Value Report as of the date of
such financial statements and a Compliance Certificate, each executed by a
Responsible Officer of the Borrower;

 

(b) a Borrowing Base Collateral Position Report executed by a Responsible
Officer of the Borrower as of 15th day of each month and as of the last Business
Day of each month, in each case delivered within ten (10) days of such reporting
date;

 

(c) on or before the tenth (10th) day of each month, a Net Position Report as of
the first (1st) day of said month, and on or before the twenty-fifth (25th) day
of each month, a Net Position Report as of the fifteenth (15th) day of such
month, in each case certified by a Responsible Officer of the Borrower;

 

(d) promptly when available, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the Agents,
at the request of any Bank, may from time to time reasonably request; and

 

(e) a quarterly report of inventory storage locations at each quarter end.

 

7.03 Notices. The Borrower shall promptly notify the Agents and each Bank:

 

(a) of the occurrence of any Default or Event of Default, and of the occurrence
or existence of any event or circumstance that could reasonably be expected to
become a Default or Event of Default;

 

57



--------------------------------------------------------------------------------

(b) of the occurrence of any event which could reasonably be expected to cause a
material impairment of the Collateral Position;

 

(c) of the occurrence of any event which could reasonably be expected to cause a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

(d) of the occurrence of any of the following events affecting the Borrower or
any ERISA Affiliate (but in no event more than 10 days after the Borrower
receives notice or becomes aware of such event), and deliver to the Agents and
each Bank a copy of any notice with respect to such event that is filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:

 

(i) an ERISA Event;

 

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

 

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

 

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability;

 

(e) of any material change in accounting policies or financial reporting
practices by the Borrower; and

 

(f) of any intended relocation of inventory or any intended new location of
inventory owned by the Borrower, at least ten (10) Business Days prior to the
date such inventory is to be stored at such location.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Subsection 7.03(a) shall describe with particularity any and all clauses
or provisions of this Agreement or other Loan Document that have been (or
reasonably could be expected to be) breached or violated as therein provided.

 

7.04 Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to:

 

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of organization;

 

58



--------------------------------------------------------------------------------

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business;

 

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

 

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

7.05 Maintenance of Property. The Borrower shall maintain, and shall cause each
of its Subsidiaries to maintain, and preserve all its property which is used or
useful in its business in good working order and condition, ordinary wear and
tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except in any case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

7.06 Insurance. The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including, without
limitation, marine cargo insurance, if appropriate.

 

7.07 Payment of Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

 

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary;

 

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or Subsidiary, and provided that at such time the claim becomes
a Lien (other than a lis pendens notice), it shall be promptly paid; and

 

(c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

7.08 Compliance with Laws. The Borrower shall comply, and shall cause each of
its Subsidiaries to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act).

 

59



--------------------------------------------------------------------------------

7.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.

 

7.10 Inspection of Property and Books and Records. The Borrower shall maintain
and shall cause each of its Subsidiaries to maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower and such Subsidiary. The
Borrower shall permit, and shall cause each of its Subsidiaries to permit
representatives and independent contractors of either of the Agents or any Bank
to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective directors, officers, and independent public
accountants, all at the expense of the Agent or Bank causing such inspection and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists either of the Agents or any Bank
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

7.11 Environmental Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, conduct its operations and keep and maintain its property in
compliance in all material respects with all Environmental Laws.

 

7.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans for the
uses described in this Agreement and not in contravention of any Requirement of
Law or of any Loan Document restrictions on use of loan proceeds.

 

The Borrower shall not use the proceeds of the Loan or any Letter of Credit to
acquire, directly or indirectly, any Margin Stock.

 

7.13 Collateral Position Audit. At such times as Agents deem advisable, the
Borrower will allow Agents or an entity satisfactory to Agents to conduct a
thorough examination of the Collateral, and the Borrower will fully cooperate in
such examination. The Borrower will pay the costs and expenses of one such
examination each calendar year.

 

7.14 Lock Box. The Borrower shall (i) maintain a lock box with Bank of America,
N.A. (the “Lock Box”) and shall notify in writing and otherwise take such
reasonable steps to ensure that all Account Debtors under any of its Accounts
forward payment in the form of cash, checks, drafts or other similar items of
payment directly to such Lock Box and shall provide Banks with reasonable
evidence of such notification, and (ii) deposit and cause its Subsidiaries to
deposit or cause to be deposited all payments under such Accounts to the Lock
Box. In the event that any Account Debtor does make any payment directly to the
Borrower, the Borrower shall promptly deposit such amounts into the Lock Box.
The Borrower and each Bank acknowledge and agree that prior to the Activation
Period, the Borrower may operate and transact business through the Lock Box
account in its normal fashion, including making

 

60



--------------------------------------------------------------------------------

withdrawals from the Lock Box account. The Borrower and each Bank further
acknowledge and agree that during the Activation Period, Bank of America, N.A.
shall transfer all collected and available balances in the Lock Box to the Bank
Blocked Account pursuant to the Three Party Agreement. The Borrower and each
Bank acknowledge and agree that the Bank Blocked Account is owned by the
Collateral Agent for the benefit of the Agents, the Issuing Banks and the Banks
and the Lock Box is under the dominion and control of the Collateral Agent. The
Collateral Agent at any time may apply amounts contained in the Bank Blocked
Account toward satisfaction of the Obligations.

 

7.15 Financial Covenants. The Borrower will, at all times, observe the following
financial covenants:

 

(a) minimum Net Working Capital as follows:

 

(i) $20,000,000 at such time as the elected Borrowing Base Sub-Cap is
$100,000,000 or less;

 

(ii) $25,000,000 at such time as the elected Borrowing Base Sub-Cap is
$125,000,000 or less but greater than $100,000,000;

 

(iii) $30,000,000 at such time as the elected Borrowing Base Sup-Cap is
$150,000,000 or less but greater than $125,000,000;

 

(iv) $35,000,000 at such time as the elected Borrowing Base Sub-Cap is
$175,000,000 or less but greater than $150,000,000;

 

(v) $40,000,000 at such time as the elected Borrowing Base Sub-Cap is
$200,000,000 or less but greater than $175,000,000;

 

(vi) $45,000,000 at such time as the elected Borrowing Base Sub-Cap is
$225,000,000 or less but greater than $200,000,000; and

 

(vii) $50,000,000 at such time as the elected Borrowing Base Sub-Cap is
$250,000,000 or less but greater than $225,000,000.

 

(b) minimum Tangible Net Worth as follows:

 

(i) $21,000,000 at such time as the elected Borrowing Base Sub-Cap is
$100,000,000 or less;

 

(ii) $26,000,000 at such time as the elected Borrowing Base Sub-Cap is
$125,000,000 or less but greater than $100,000,000;

 

(iii) $31,000,000 at such time as the elected Borrowing Base Sub-Cap is
$150,000,000 or less but greater than $125,000,000;

 

(iv) $36,000,000 at such time as the elected Borrowing Base Sub-Cap is
$175,000,000 or less but greater than $150,000,000;

 

61



--------------------------------------------------------------------------------

(v) $41,000,000 at such time as the elected Borrowing Base Sub-Cap is
$200,000,000 or less but greater than $175,000,000;

 

(vi) $46,000,000 at such time as the elected Borrowing Base Sub-Cap is
$225,000,000 or less but greater than $200,000,000; and

 

(vii) $51,000,000 at such time as the elected Borrowing Base Sub-Cap is
$250,000,000 or less but greater than $225,000,000.

 

(c) at all times, a ratio of Total Liabilities (excluding the amount of
Subordinated Debt that is included in the calculation of Tangible Net Worth) to
Tangible Net Worth not to exceed 5.0:1.0.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Loan or other Obligation shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding, unless the Banks waive compliance
in writing:

 

8.01 Limitation on Liens. The Borrower shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a) any Lien existing on property of the Borrower or any of its Subsidiaries on
the Closing Date and set forth in Schedule 8.01 securing Indebtedness
outstanding on such date;

 

(b) any Lien created under any Loan Document;

 

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided, however, that no
notice of lien has been filed or recorded under the Code;

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty and, with respect to
any such warehousemen’s or landlord’s lien, such liens only secure accrued
rental charges;

 

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(f) Liens on the property of the Borrower or its Subsidiaries securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business; provided, however, that
all such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

 

62



--------------------------------------------------------------------------------

(g) Liens consisting of judgment or judicial attachment liens; provided,
however, that the enforcement of such Liens is effectively stayed and all such
unstayed liens in the aggregate at any time outstanding for the Borrower and its
Subsidiaries do not exceed $250,000;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries;

 

(i) purchase money security interests (other than capital leases) on any
property acquired or held by the Borrower or its Subsidiaries in the ordinary
course of business, securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such property; provided,
however, that (i) any such Lien attaches to such property concurrently with or
within 20 days after the acquisition thereof, (ii) such Lien attaches solely to
the property so acquired in such transaction, (iii) the principal amount of the
debt secured thereby does not exceed 100% of the cost of such property, and (iv)
the principal amount of the Indebtedness secured by any and all such purchase
money security interests shall not at any time exceed $250,000;

 

(j) Liens of interest owners, including without limitation, Liens arising as
would be defined in Texas Bus. & Com. Code Section 9.343, comparable laws of the
states of Oklahoma, Kansas, Wyoming or New Mexico, or other comparable law; and

 

(k) Liens not permitted by clause 8.01 (a), (b), (c), (d), (e), (f), (g), (h) or
(i), in an aggregate amount not to exceed $250,000.

 

(l) Liens securing contractual obligations permitted by section 8.06.

 

8.02 Consolidations and Mergers. The Borrower shall not, nor shall it suffer or
permit any of its Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.

 

8.03 Limitation on Indebtedness. The Borrower shall not suffer or permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

 

(a) Indebtedness incurred pursuant to or in accordance with this Agreement;

 

(b) Indebtedness consisting of trade payables in the ordinary course of
business;

 

(c) Indebtedness existing on the Closing Date, and described on Schedule 8.01;

 

63



--------------------------------------------------------------------------------

(d) Indebtedness in respect of purchase money security interests permitted by
Section 8.01 hereof;

 

(e) Indebtedness in respect of Contingent Obligations permitted by Section 8.06
hereof; and

 

(f) Subordinated Debt.

 

8.04 Transactions with Affiliates. The Borrower shall not, and shall not suffer
or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Borrower, except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary. Without limiting the foregoing, all sales of Product by Borrower to,
and purchases of Product by Borrower from, any Affiliate of Borrower shall be at
the market price on the day of sale, except for transactions made in connection
with Borrower’s index sales strategies which strategies shall have been approved
by the Banks prior to any such transactions.

 

8.05 Use of Proceeds. The Borrower shall not suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (a) to purchase or carry Margin Stock, (b) to repay or
otherwise refinance indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (c) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (d) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.

 

8.06 Contingent Obligations. The Borrower shall not suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:

 

(a) endorsements for collection or deposit in the ordinary course of business;

 

(b) swap contracts entered into in the ordinary course of business as bona fide
hedging transactions; and

 

(c) Contingent Obligations of the Borrower and its Subsidiaries existing as of
the Closing Date and described on Schedule 8.07.

 

8.07 Restricted Payments. The Borrower shall not suffer or permit any of its
Subsidiaries to, directly or indirectly declare or make, any distribution of
income or capital on account of any membership interest of the Borrower now or
hereafter in existence (“Distributions”), or set aside or otherwise deposit or
invest any sums for such purpose, except, so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
Distributions to the Guarantor.

 

8.08 ERISA. The Borrower shall not, nor suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; or (b) engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

64



--------------------------------------------------------------------------------

8.09 Change in Business. The Borrower shall not, nor suffer or permit any of its
Subsidiaries to, engage in any line of business different from the line of
business carried on by the Borrower and its Subsidiaries on the date hereof.

 

8.10 Accounting Changes. The Borrower shall not, nor suffer or permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary.

 

8.11 Net Position. At no time will the Borrower allow its Net Position to exceed
5,000,000 MMBTUS of natural gas. At no time will the Borrower allow the sum of
the following: (a) 25% of the Borrower’s Net Position Value, plus (b) Borrower’s
Transportation and Storage Exposure, plus (c) Borrower’s Below Index Sales
Exposure, to exceed 33% of Borrower’s Net Working Capital at such time, where,

 

“Net Position Value” means Borrower’s Net Position valued at the One-Year NYMEX
Natural Gas Strip as quoted by BNP Paribas’ Commodity Indexed Transactions
Group, such Net Position Value to be adjusted on the first Business Day of each
January, April, July and October.

 

“Below Index Sales Exposure” means (the maximum volume of gas required to be
sold at below index prices multiplied by the discount from index), minus (the
net positive value of all hedge contracts related to the utilization of the
related storage & transportation assets).

 

“Transportation and Storage Exposure” means the aggregate contractual cost of
transportation & storage contracts for a term of in excess of 3 months.

 

8.12 Loans and Investments. The Borrower shall not purchase or acquire, or
suffer or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of Borrower, except for:

 

(a) investments in cash equivalents and Marketable Securities; and

 

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business.

 

8.13 Change of Management. Borrower shall not permit any Change of Management.
For purposes of this Section 8.13, “Change of Management” shall mean that J. D.
Woodward III is acting neither as the chief executive officer nor as the
Chairman of the Board of the Borrower.

 

8.14 Deposit Accounts. Borrower shall not maintain any deposit accounts with a
bank or financial institution other than the Bank Blocked Account with the
Collateral Agent, except that the Borrower may maintain the Lock Box with Bank
of America, N.A. which shall be pledged to the Administrative Agent, for the
benefit of the Agents, the Issuing Banks and the Banks pursuant to the Three
Party Agreement.

 

65



--------------------------------------------------------------------------------

8.15 Risk Management Policy. The Borrower will not materially change its risk
management policies without the prior written consent of the Administrative
Agent and the Banks. Borrower agrees that upon request by Agents, from time to
time, the Borrower and the Banks will review and evaluate Borrower’s risk
management policies.

 

8.16 Swap-Related Standby Letters of Credit. The Borrower shall not permit
outstanding Swap-Related Standby Letters of Credit plus any net Mark-to-Market
values of amounts owed to Swap Banks by the Borrower under Swap Contracts to
exceed $50,000,000.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. The Borrower fails to pay any amount payable hereunder or under
any other Loan Document when due including without limitation such amounts as
may come due as a result of a “demand” made by the Banks under the Notes; or

 

(b) Representation or Warranty. Any representation or warranty made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Borrower, or any
Responsible Officer furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or incomplete in any respect on or as of
the date made or deemed made; or

 

(c) Covenant Defaults. The Borrower fails to perform or observe any other term,
covenant or agreement contained in any of the Loan Documents; or

 

(d) Cross-Default. The Borrower or any Subsidiary of the Borrower (i) fails to
make any payment in respect of any Indebtedness or Contingent Obligation having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $250,000 when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise); or (ii)
fails to perform or observe any other material condition or covenant, or any
other event shall occur or condition exist, under any agreement or instrument
relating to any such Indebtedness or Contingent Obligation, if, after expiration
of any grace or cure period therein provided, the effect of such failure, event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity, or such Contingent Obligation to become payable or cash collateral in
respect thereof to be demanded, except to the extent that any such amounts are
in bona fide dispute in an aggregate amount not exceeding $250,000 for which
adequate reserves are maintained in accordance with GAAP; or

 

66



--------------------------------------------------------------------------------

(e) Insolvency; Voluntary Proceedings. The Borrower or any Subsidiary of the
Borrower (i) ceases or fails to be solvent, or generally fails to pay, or admits
in writing its inability to pay, its debts as they become due, whether at stated
maturity or otherwise; (ii) commences any Insolvency Proceeding with respect to
itself; or (iii) takes any action to effectuate or authorize any of the
foregoing; or

 

(f) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Subsidiary of the Borrower, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of the Borrower or any Subsidiary or
any of any of the Borrower’s properties, and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) the Borrower or any Subsidiary of the
Borrower admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Borrower or any
Subsidiary of the Borrower acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business; or

 

(g) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $250,000; or (iii) the Borrower or any ERISA Affiliate shall
fail to pay when due, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $250,000; or

 

(h) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary of the Borrower, which such judgment, order, decree
or award is not effectively stayed pending appeal thereof, involving in the
aggregate a liability as to any single or related series of transactions,
incidents or conditions, to pay an amount of $250,000 or more; or

 

(i) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Borrower or any Subsidiary of the Borrower which does or
would reasonably be expected to have a Material Adverse Effect; or

 

(j) Change of Control. There occurs any Change of Control not previously
approved by the Banks; or

 

(k) Adverse Change. There occurs a Material Adverse Effect; or

 

67



--------------------------------------------------------------------------------

(l) Guarantor Defaults. Any Guarantor fails in any material respect to perform
or observe any term, covenant or agreement in the Guaranty executed by such
Guarantor; or such Guaranty is for any reason (other than satisfaction in full
of all Obligations and the termination of the Loans) partially (including with
respect to future advances) or wholly revoked or invalidated, or otherwise
ceases to be in full force and effect, or such Guarantor or any other Person
contests in any manner the validity or enforceability thereof or denies that it
has any further liability or obligation thereunder; or any event described at
subsections (e) or (f) of this Section occurs with respect to such Guarantor.

 

IN NO EVENT SHALL ANY PROVISION OF THIS AGREEMENT PROVIDING FOR SPECIFIC EVENTS
OF DEFAULT BE CONSTRUED TO WAIVE, LIMIT OR OTHERWISE MODIFY THE DEMAND NATURE OF
THE LOANS WHICH MAY BE MADE PURSUANT TO THIS AGREEMENT, AND THE BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THE BANKS’ RIGHT TO DEMAND PAYMENT AT ANY TIME FOR
ANY REASON OR FOR NO REASON IS ABSOLUTE AND UNCONDITIONAL.

 

9.02 Remedies. If any Event of Default occurs, the Administrative Agent may and
shall, at the request of the Required Banks:

 

(a) declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(b) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law including,
without limitation, seeking to lift the stay in effect under the Proceeding;
provided, however, that upon the occurrence of any event specified in subsection
(e) or (f) of Section 9.01, the obligation of each Bank to make Loans and any
obligation of an Issuing Bank to Issue Letters of Credit shall automatically
terminate and an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) together with the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent, any Issuing Bank or any Bank.

 

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

68



--------------------------------------------------------------------------------

ARTICLE X

 

AGENTS

 

10.01 Appointment and Authorization.

 

(a) Each Bank, on its own behalf and, solely with respect to the designation and
appointment of Fortis as Collateral Agent under the Security Agreements, on
behalf of each of its affiliates and each of its Indemnified Persons, hereby
irrevocably (subject to Section 10.09) designates and authorizes the Agents to
take such action on its behalf and on behalf of such Persons under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agents have or be deemed to have any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b) Each Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Banks to act for such Issuing Bank with respect thereto; provided,
however, that such Issuing Bank shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article X with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit Issued by it or proposed to be Issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent,” as used in this Article X, included such
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to such Issuing Banks. Prior to the
issuance of a Letter of Credit by an Issuing Bank other than the Administrative
Agent, such Issuing Bank shall provide written notice to the Administrative
Agent of the dollar amount, the date of such issuance and the expiry date of
such Letter of Credit. Such issuance shall be subject to the consent of the
Administrative Agent. Such consent shall not result in the imposition of any
liability upon the Administrative Agent.

 

10.02 Delegation of Duties. Each of the Agents may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither of the Agents shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.

 

69



--------------------------------------------------------------------------------

10.03 Liability of Agents. None of Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Banks for any recital, statement,
representation or warranty made by the Borrower or any Subsidiary or Affiliate
of the Borrower, or any officer thereof, contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agents under or in connection
with, this Agreement or any other Loan Document, or for the value of or title to
any Collateral, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any of the Borrower’s Subsidiaries or Affiliates.

 

10.04 Reliance by Agents.

 

(a) Each of the Agents shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by Agents. Each of the Agents shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of all of the Banks or the Required Banks, as applicable, as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. Each
of the Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of all of the Banks or the Required Banks, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon the Banks.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by Agents to such Bank for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Bank.

 

10.05 Notice of Default. Agents shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
BNP Paribas, as an agent, and the Banks of its receipt of any such notice. The
Agents shall take

 

70



--------------------------------------------------------------------------------

such action with respect to such Default or Event of Default as may be requested
by all of the Banks or the Required Banks, as applicable, in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such request, the Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Banks.

 

10.06 Credit Decision. Each Bank acknowledges that none of Agent-Related Persons
has made any representation or warranty to it, and that no act by Agents
hereinafter taken, including any review of the affairs of the Borrower and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Bank. Each Bank represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, the value of and title to any Collateral, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Bank also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly herein required to be
furnished to the Banks by the Agents, the Agents shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of any of Agent-Related Persons.

 

10.07 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand Agent-Related Persons (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), pro rata, from and against any and all
Indemnified Liabilities; provided, however, that no Bank shall be liable for the
payment to Agent-Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Bank shall reimburse Agents upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by Agents in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agents are not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agents.

 

10.08 Agents in Individual Capacity. Fortis and its Affiliates and BNP Paribas
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial

 

71



--------------------------------------------------------------------------------

advisory, underwriting or other business with the Borrower and its Subsidiaries
and Affiliates as though Fortis and BNP Paribas were not Agents or Issuing Banks
hereunder and without notice to or consent of the Banks. The Banks acknowledge
that, pursuant to such activities, Fortis or its Affiliates and BNP Paribas or
its Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Subsidiary) and acknowledge that the Agents shall
be under no obligation to provide such information to them. With respect to its
Loans, Fortis and BNP Paribas shall have the same rights and powers under this
Agreement as any other Bank and may exercise the same as though it were not the
Agents or Issuing Banks, and the terms “Bank” and “Banks” include each of Fortis
and BNP Paribas in its individual capacity.

 

10.09 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Banks. If the
Administrative Agent resigns under this Agreement, BNP Paribas shall
automatically become the successor agent, unless BNP Paribas declines. If BNP
Paribas declines, the Required Banks shall appoint, from among the Banks, a
successor agent for the Banks. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the resigning
Administrative Agent may appoint, after consulting with the Banks, a successor
agent from among the Banks. Upon the acceptance of its appointment as successor
agent hereunder, the successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 11.04 and
11.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as the Administrative Agent by the date which is
thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Banks appoint a
successor agent as provided for above.

 

10.10 Withholding Tax.

 

(a) If any Bank is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Bank claims exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the Code, such Bank agrees with
and in favor of the Administrative Agent, to deliver to the Administrative
Agent:

 

(i) if such Bank claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed copies of IRS
Form W-8BEN before the payment of any interest in the first calendar year and
before the payment of any interest in each third succeeding calendar year during
which interest may be paid under this Agreement;

 

(ii) if such Bank claims that interest paid under this Agreement is exempt from
United States withholding tax because it is effectively connected with a United
States trade or business of such Bank, two properly completed and executed
copies of

 

72



--------------------------------------------------------------------------------

IRS Form W-8ECI before the payment of any interest is due in the first taxable
year of such Bank and in each succeeding taxable year of such Bank during which
interest may be paid under this Agreement; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Bank agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b) If any Bank claims exemption from, or reduction of, withholding tax under a
United States tax treaty by providing IRS Form W-8BEN and such Bank sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrower to such Bank, such Bank agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Bank. To the extent of
such percentage amount, the Administrative Agent will treat such Bank’s IRS Form
W-8BEN as no longer valid.

 

(c) If any Bank claiming exemption from United States withholding tax by filing
IRS Form W-8ECI with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrower to such Bank, such Bank agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

 

(d) If any Bank is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Bank an
amount equivalent to the applicable withholding tax after taking into account
such reduction. However, if the forms or other documentation required by
subsection (a) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Bank not providing such forms or other documentation an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.

 

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Bank (because the
appropriate form was not delivered, was not properly executed, or because such
Bank failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Bank shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, together with all costs and expenses (including Attorney
Costs), except to the extent caused solely by the gross negligence or willful
misconduct of the Administrative Agent. The obligation of the Banks under this
Subsection shall survive the payment of all Obligations and the resignation or
replacement of the Administrative Agent.

 

73



--------------------------------------------------------------------------------

10.11 Collateral Matters. (a) The Agents are authorized on behalf of all the
Banks, without the necessity of any notice to or further consent from the Banks,
from time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.

 

(b) The Banks irrevocably authorize the Agents, at their option and in their
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (I) upon payment in full of all Loans and all other
Obligations known to the Agents and payable under this Agreement or any other
Loan Document; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder; (iii)
constituting property in which the Borrower or any Subsidiary owned no interest
at the time the Lien was granted or at any time thereafter; (iv) constituting
property leased to the Borrower or any Subsidiary under a lease which has
expired or been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by the Borrower or
such Subsidiary to be, renewed or extended; (v) consisting of an instrument
evidencing Indebtedness or other debt instrument, if the indebtedness evidenced
thereby has been paid in full; or (vi) if approved, authorized or ratified in
writing by the all of the Banks. Upon request by the Agents at any time, the
Banks will confirm in writing the Agents’ authority to release particular types
or items of Collateral pursuant to this Subsection 10.11(b); provided, however,
that the absence of any such confirmation for whatever reason shall not affect
the Agents’ rights under this Section 10.11.

 

(c) Each Bank agrees with and in favor of each other (which agreement shall not
be for the benefit of the Borrower or any Subsidiary) that the Borrower’s
obligations to such Bank under this Agreement and the other Loan Documents is
not and shall not be secured by any real property collateral now or hereafter
acquired by such Bank.

 

10.12 Monitoring Responsibility. Each Bank will make its own credit decisions
hereunder, including the decision whether or not to make advances or consent to
the Issuance of Letters of Credit, thus the Agents shall have no duty to monitor
the Collateral Position, the amounts outstanding under sub-lines or the
reporting requirements or the contents of reports delivered by the Borrower.
Each Bank assumes the responsibility of keeping itself informed at all times.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments and Waivers. No amendment, supplement, modification or waiver
of any provision of this Agreement or any other Loan Document, and no consent
with respect to any departure by the Borrower therefrom, shall be effective
unless the same shall be in accordance with the provisions of this Section
11.01. The Required Banks may, or, with the written consent of the Required
Banks, the Administrative Agent may, from time to time, (a) enter into with the
Borrower written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Banks or
of the Borrower

 

74



--------------------------------------------------------------------------------

hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Banks or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) reduce the amount or extend the scheduled date of maturity of any Loan
or of any installment thereof, or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Bank’s Uncommitted Line
Portion, in each case without the consent of each Bank affected thereby, or (ii)
amend, modify or waive any provision of this Section 11.01 or reduce the
percentage specified in the definition of Required Banks, or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or release all or
substantially all of the Collateral or release a Guarantor from its obligations
under a Guaranty, in each case without the written consent of each of the Banks
directly affected thereby, or (iii) amend, modify or waive any provision of
Section 10 without the written consent of the Agents provided, further, that
from each Conversion to Reduced Funding Banks Date forward (or until the next
Conversion to Reduced Funding Banks Date, if any, at which time one or more
Banks that had been Approving Banks may become a Declining Bank), (x) all
amendments to any Letter of Credit that are issued after such Conversion to
Reduced Funding Banks Date that increase the face amount of such Letter of
Credit or extend the term of such Letter of Credit shall be made unilaterally by
the Approving Banks in respect of such Conversion to Reduced Funding Banks Date,
and (y) there shall be no amendments to any Letter of Credit that was issued
before such Conversion to Reduced Funding Banks Date that increases the face
amount of such Letter of Credit or extends the term of such Letter of Credit.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Banks and shall be binding upon the Borrower, the Banks,
the Agents and all future holders of the Loans. In the case of any waiver, the
Borrower, the Banks and the Agents shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

11.02 Notices.

 

(a) All notices, requests and other communications shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission; provided, however, that any matter transmitted by the Borrower by
facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 11.02, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on Schedule
11.02; or, as directed to the Borrower or the Agents, to such other address as
shall be designated by such party in a written notice to the other parties, and
as directed to any other party, at such other address as shall be designated by
such party in a written notice to the Borrower and the Agents.

 

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third

 

75



--------------------------------------------------------------------------------

Business Day after the date deposited into the U.S. mail, or if delivered, upon
delivery; except that notices pursuant to Articles II, III or X shall not be
effective until actually received by the Administrative Agent or Agents, as
applicable.

 

(c) Any agreement of the Agents and the Banks herein to receive certain notices
by telephone or facsimile is solely for the convenience and at the request of
the Borrower. The Agents and the Banks shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Agents and the Banks shall not have any liability to
the Borrower or other Person on account of any action taken or not taken by the
Agents or the Banks in reliance upon such telephonic or facsimile notice, except
to the extent of the gross negligence or willful misconduct of the Agents or any
Bank. The obligation of the Borrower to repay the Loans and L/C Obligations
shall not be affected in any way or to any extent by any failure by the Agents
and the Banks to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Agents and the Banks of a confirmation which is at
variance with the terms understood by the Agents and the Banks to be contained
in the telephonic or facsimile notice.

 

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agents or any Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

11.04 Costs and Expenses. The Borrower shall:

 

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse Fortis and BNP Paribas (including in their capacity as Agents) within
five (5) Business Days after demand (subject to Subsection 5.01(e)) for all the
actual and reasonable costs and expenses incurred by Fortis and BNP Paribas
(including in their capacity as Agents) in connection with the preparation,
delivery, and execution of, and any amendment, supplement, waiver or
modification to (in each case, whether or not consummated), this Agreement, any
Loan Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including reasonable Attorney Costs and costs of commercial finance
examinations, incurred by Fortis and BNP Paribas (including in their capacity as
Agents) excluding, however, any costs or expenses incurred in connection with
any negotiation, dispute or claim solely between or among either of the Agents
and/or one or more of the Banks; and

 

(b) pay or reimburse the Agents and each Bank within five Business Days after
demand (subject to Subsection 5.01(e)) for all actual and reasonable costs and
expenses (including Attorney Costs) incurred by them in connection with the
monitoring, administration, enforcement, attempted enforcement, or preservation
of any rights or remedies under this Agreement or any other Loan Document
excluding, however, any costs or expenses incurred in connection with any
negotiation, dispute or claim solely between or among the Agents and/or one or
more of the Banks; and all such costs and expenses during the existence of an
Event of Default or after acceleration of the Loans (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).

 

76



--------------------------------------------------------------------------------

11.05 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold Agent-Related Persons, and
each Bank and each of its respective officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans, the termination of the
Letters of Credit and the termination, resignation or replacement of the
Administrative Agent or replacement of any Bank) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”); provided, however, that the Borrower shall have
no obligation hereunder to any Indemnified Person for that portion of any
Indemnified Liabilities that is adjudged by a court of competent jurisdiction to
have been caused by the gross negligence or willful misconduct of such
Indemnified Person or that portion of any Indemnified Liabilities which are owed
by an Indemnified Person to any other Indemnified Person, but in all events, the
Borrower shall remain liable for the remainder of the Indemnified Liabilities
not so excluded. The agreements in this Section shall survive payment of all
other Obligations.

 

11.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Agents or the Banks, or the Agents or the Banks exercise their right of set-off,
and such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agents or
such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (a) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Bank severally agrees to pay to each of the Agents upon demand its pro rata
share of any amount so recovered from or repaid by the Agents.

 

11.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Agents and each Bank.

 

77



--------------------------------------------------------------------------------

11.08 Assignments, Participations, Etc.

 

(a) Any Bank, at any time may assign and delegate to one or more Eligible
Assignees (each an “Assignee”) all, or any ratable part of all, of the Loans,
the Uncommitted Line, the L/C Obligations and the other rights and obligations
of such Bank hereunder, in a minimum amount of $1,000,000; provided, however,
that (i) any such disposition shall not, without the prior consent of the
Borrower, require the Borrower to apply to register or qualify the Loan or any
Note under the securities laws of any state, and (ii) the Borrower and the
Administrative Agent may continue to deal solely and directly with such Bank in
connection with the interest so assigned to an Assignee until (x) written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Administrative Agent by such Bank and the Assignee; (y) such Bank and
its Assignee shall have delivered to the Borrower and the Administrative Agent
an Assignment and Acceptance (“Assignment and Acceptance”) in form attached
hereto as Exhibit D, together with any Note or Notes subject to such assignment;
and (z) the assignor Bank or Assignee has paid to the Administrative Agent a
processing fee in the amount of $2,500.

 

(b) From and after the date that the Administrative Agent notifies the assignor
Bank that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Bank under the Loan Documents, and (ii) the assignor Bank
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Documents.

 

(c) The Borrower shall execute and deliver to the Administrative Agent, new
Notes evidencing such Assignee’s assigned Loans and Uncommitted Line Portion
and, if the assignor Bank has retained a portion of its Loans and its
Uncommitted Line Portion, replacement Notes in the principal amount of the Loans
retained by the assignor Bank (such Notes to be in exchange for, but not in
payment of, the Notes held by such Bank). Immediately upon each Assignee’s
making its processing fee payment under the Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Uncommitted Line Portion arising therefrom. The Uncommitted Line Portion
allocated to each Assignee shall reduce such Uncommitted Line Portion of the
assigning Bank pro tanto. Upon such Assignment, the Administrative Agent is
authorized to revise Schedule 2.01 and Schedule 11.02 to reflect the adjusted
status of the Banks.

 

(d) Any Bank may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any Loans, the Uncommitted Line Portion of that Bank and the other interests
of that Bank (the “originating Bank”) hereunder and under the other Loan
Documents; provided, however, that (i) the originating Bank’s and the Borrower’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Bank shall remain solely responsible for the performance of such obligations,
(iii) the Borrower, the Issuing Banks and the Administrative Agent shall
continue to deal solely and directly with the originating Bank in connection
with the originating Bank’s

 

78



--------------------------------------------------------------------------------

rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Bank shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the Banks
as described in the first proviso to Section 11.01. In the case of any such
participation, the Participant shall not have any rights under this Agreement,
or any of the other Loan Documents, and all amounts payable by the Borrower
hereunder shall be determined as if such Bank had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Bank under this Agreement.

 

(e) Each Bank agrees to take normal and reasonable precautions and exercise due
care to maintain the confidentiality of all information identified as
“confidential” or “secret” by the Borrower and provided to it by the Borrower or
any Subsidiary or Affiliate, or by the Agents on the Borrower or Subsidiary’s or
Affiliate’s behalf, under this Agreement or any other Loan Document, and neither
it nor any of its Affiliates shall use any such information other than in
connection with or in enforcement of this Agreement and the other Loan
Documents; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Bank, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Borrower; provided, however, that such source is not bound by a
confidentiality agreement with, or under obligation of confidentiality, the
Borrower known to the Bank; provided, however, that any Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of such Bank by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Bank or their respective Affiliates may be party; (E)
to the extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (F) o such Bank’s independent
auditors and other professional advisors; (G) to any Affiliate of such Bank, or
to any Participant or Assignee, actual or potential; provided, however, that
such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Banks hereunder, and (H) as to
any Bank, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Borrower is party or is deemed
party with such Bank. The foregoing is not intended to limit the Banks’
obligations to maintain confidential information received from the Borrower
under applicable laws.

 

(f) Notwithstanding any other provision in this Agreement, any Bank may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and the Note held by it in favor of any
Federal Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

79



--------------------------------------------------------------------------------

11.09 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists or the Loans have been accelerated, each Bank
is authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits at any time held by,
and other indebtedness at any time owing by, such Bank to or for the credit or
the account of the Borrower against any and all Obligations owing to such Bank,
now or hereafter existing, irrespective of whether or not the Agents or such
Bank shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Bank agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Bank; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

11.10 Automatic Debits of Fees. With respect to any letter of credit fee or
other fee, interest or any other cost or expense (including Attorney Costs) due
and payable to the Agents, the Issuing Banks, Fortis or BNP Paribas under the
Loan Documents, the Borrower hereby irrevocably authorizes the Collateral Agent
to debit any deposit accounts of the Borrower with the Collateral Agent (such
deposit accounts being owned by the Collateral Agent and under the exclusive
dominion and control of the Collateral Agent) including the Bank Blocked Account
in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Administrative Agent’s sole discretion) and such amount not debited
shall be deemed to be unpaid. No such debit under this Section shall be deemed a
set-off.

 

11.11 Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
the Agents in writing of any changes in the address to which notices to the Bank
should be directed, of addresses of any Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Agents shall reasonably request.

 

11.12 Bank Blocked Account Charges and Procedures. The Collateral Agent is
hereby authorized to (a) charge the Bank Blocked Account or any deposit account
of the Borrower maintained at the Collateral Agent for all returned checks,
service charges, and other fees and charges associated with the deposits by the
Borrower to and withdrawals by the Borrower from the Bank Blocked Account; (b)
follow its usual procedures in the event the Bank Blocked Account or any check,
draft or other order for payment of money should be or become the subject of any
writ, levy, order or other similar judicial or regulatory order or process; (c)
charge the Bank Blocked Account or any deposit account of the Borrower
maintained at the Collateral Agent for any Letter of Credit reimbursement, Loan
repayments, interest or fees; and (d) pay from the Bank Blocked Account, on
behalf of the Borrower, suppliers and other business expenses of the Borrower.
If the available balances in the Bank Blocked Account relating to the Borrower
are not sufficient to pay the Administrative Agent for any returned check, draft
or order for the payment of money relating to the Borrower, or to compensate the
Administrative Agent for any charges or fees due the Administrative Agent with
respect to the deposits by the Borrower to and withdrawals by the Borrower from
the Bank Blocked Account, the Borrower agrees to pay on demand the amount due
the Administrative Agent. The Borrower agrees that it

 

80



--------------------------------------------------------------------------------

cannot, and will not, withdraw any monies from the Bank Blocked Account and it
will not permit the Bank Blocked Account to become subject to any other pledge,
assignment, lien, charge or encumbrance of any kind, nature or description,
other than the Administrative Agent’s security interest.

 

11.13 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

11.14 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

11.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Banks, the
Administrative Agent and Agent-Related Persons, and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.

 

11.16 Governing Law and Jurisdiction.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS)
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT AND
THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE STATE COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE BANKS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THE BORROWER
AND IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY,
NY 12207, AS REGISTERED AGENT FOR THE PURPOSE OF ACCEPTING SERVICE OF PROCESS
WITHIN THE STATE OF NEW YORK AND AGREES TO OBTAIN A LETTER FROM CORPORATION
SERVICE COMPANY,

 

81



--------------------------------------------------------------------------------

ACKNOWLEDGING SAME AND CONTAINING THE AGREEMENT OF CORPORATION SERVICE COMPANY,
TO PROVIDE THE ADMINISTRATIVE AGENT WITH THIRTY (30) DAYS ADVANCE NOTICE PRIOR
TO ANY RESIGNATION OF CORPORATION SERVICE COMPANY AS SUCH REGISTERED AGENT.

 

11.17 Waiver of Jury Trial. THE BORROWER, THE BANKS AND THE AGENTS EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE BANKS AND THE
ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.18 Discretionary Facility. THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT PROVIDES FOR A CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE
PART OF THE BANKS AND THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO
ADVANCE ANY REVOLVING LOANS OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER
UNDERSTANDS THAT WITHOUT REASON, CAUSE OR PRIOR NOTICE, THE BANKS MAY CEASE
ADVANCING REVOLVING LOANS AND ISSUING LETTERS OF CREDIT AND MAKE DEMAND FOR
PAYMENT OF ALL OBLIGATIONS OF BORROWER TO THE BANKS AT ANY TIME. BORROWER
REPRESENTS AND WARRANTS TO THE BANKS THAT BORROWER IS AWARE OF THE RISKS
ASSOCIATED WITH CONDUCTING BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

 

11.19 Entire Agreement. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE BORROWER, THE BANKS
AND THE ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF.

 

82



--------------------------------------------------------------------------------

11.20 Effect of Amendment and Restatement. On the Closing Date, the Original
Credit Agreement shall be amended, restated and superseded in its entirety by
this Agreement. The parties hereto acknowledge and agree that the liens and
security interests granted under the Security Agreements (as defined in the
Original Credit Agreement) are continuing and in full force and effect and, upon
the amendment and restatement of the Original Credit Agreement pursuant to this
Agreement, such liens and security interests secure and continue to secure the
payment of the Obligations, and that the Notes outstanding under and as defined
in the Original Credit Agreement are, upon the Closing Date, replaced by the
Notes issued hereunder.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ATMOS ENERGY MARKETING, LLC,     a Delaware limited liability company By:  

/s/ C. RICHARD ALFORD

--------------------------------------------------------------------------------

Name:  

C. Richard Alford

--------------------------------------------------------------------------------

Title:  

Senior Vice President

--------------------------------------------------------------------------------

Borrower’s Address: 11251 Northwest Freeway, Suite 400 Houston, Texas 77092
Attention: Ronald W. Bahr Telephone: (713) 688-7771 Facsimile: (713) 688-5124
FORTIS CAPITAL CORP., a Connecticut corporation as Administrative Agent,
Collateral Agent, and a Bank By:  

/s/ IRENE RUMMEL

--------------------------------------------------------------------------------

Name:  

Irene Rummel

--------------------------------------------------------------------------------

Title:  

Senior Vice President

--------------------------------------------------------------------------------

By:  

/s/ LEONARD RUSSO

--------------------------------------------------------------------------------

Name:  

Leonard Russo

--------------------------------------------------------------------------------

Title:  

Director

--------------------------------------------------------------------------------

15455 North Dallas Parkway Suite 1400 Addison, TX 75001 Telephone: (214)
953-9314 Facsimile: (214) 969-9332 [Atmos – Credit Agreement]



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.,

a Connecticut corporation,

as a Bank and Issuing Bank

By:

 

/s/ IRENE RUMMEL

Name:

 

Irene Rummel

Title:

 

Senior Vice President

By:

 

/s/ LEONARD RUSSO

Name:

 

Leonard Russo

Title:

 

Director

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Telephone: (214) 953-9314

Facsimile: (214) 969-9332



--------------------------------------------------------------------------------

BNP PARIBAS,

a bank organized under the laws of France, as a

Bank, Issuing Bank, and Documentation Agent

By:

 

/s/ EDWARD K. CHIN

--------------------------------------------------------------------------------

Name:

 

Edward K. Chin

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

By:

 

/s/ SALLY HASWELL

--------------------------------------------------------------------------------

Name:

 

Sally Haswell

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Bank

By:

 

/s/ BARBARA PAULSEN

--------------------------------------------------------------------------------

Name:

 

Barbara Paulsen

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

By:

 

/s/ EMMANUEL CHESNEAU

--------------------------------------------------------------------------------

Name:

 

Emmanuel Chesneau

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

1221 Avenue of the Americas

New York, New York 10020

Attention: Barbara Paulsen

Telephone: (212) 278-6496

Fax: (212) 278-7417

NATEXIS BANQUES POPULAIRES,

as a Bank

By:

 

/s/ DAVID PERSHAD

--------------------------------------------------------------------------------

Name:

 

David Pershad

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

By:

 

/s/ VINCENT LAURAS

--------------------------------------------------------------------------------

Name:

 

Vincent Lauras

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

1251 Avenue of the Americas, 34th Floor

New York, New York 10020

Attention: David Pershad

Telephone: (212) 872-5015

Facsimile: (212) 354-9095



--------------------------------------------------------------------------------

RZB FINANCE LLC,

as a Bank

By:

 

/s/ HERMINE KIROLOS

--------------------------------------------------------------------------------

Name:

 

Hermine Kirolos

--------------------------------------------------------------------------------

Title:

 

Group Vice President

--------------------------------------------------------------------------------

By:

 

/s/ GRISELDA ALVIZO

--------------------------------------------------------------------------------

Name:

 

Griselda Alvizo

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

1133 Avenue of the Americas

New York, New York 10036

Attention: Hermine Kirolos

Telephone: (212) 845-4114

Facsimile: (212) 944-6389

UFJ BANK LIMITED, NEW YORK BRANCH,

as a Bank

By:

 

/s/ L.J. PERENYI

--------------------------------------------------------------------------------

Name:

 

L.J. Perenyi

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

55 East 52nd Street

New York, NY 10055

Attention: L.J. Perenyi

Telephone: (212) 339-6235

Facsimile: (212) 754-2360

BROWN BROTHERS HARRIMAN & CO.,

as a Bank

By:

 

/s/ PAUL FELDMAN

--------------------------------------------------------------------------------

Name:

 

Paul Feldman

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

--------------------------------------------------------------------------------

140 Broadway

New York, NY 10005

Attention: Paul Feldman

Telephone: (212) 493-7732

Facsimile: (212) 493-8998



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

UNCOMMITTED LINE AND

UNCOMMITTED LINE PORTION

(EXCLUDING SWAP CONTRACTS)

 

I.

   Uncommitted Line:  

A.

   Maximum Line:    $ 250,000,000  

B.

   Total Line Amount Subscribed:    $ 250,000,000  

C.

   Subscribed Percentage:      100 %

II.

   Uncommitted Line Portions, Subscribed Amounts:  

 

Line:

--------------------------------------------------------------------------------

  

Bank

--------------------------------------------------------------------------------

   Dollar Amount


--------------------------------------------------------------------------------

   Share


--------------------------------------------------------------------------------

 

Borrowing Base Line

   Fortis Capital Corp.    $ 75,000,000    30.00000 %      BNP Paribas    $
75,000,000    30.00000 %      Société Générale    $ 35,000,000    14.00000 %  
   Natexis Banques Populaires, New York Branch    $ 20,000,000    8.00000 %     
UFJ Bank Limited, New York Branch    $ 20,000,000    8.00000 %      RZB Finance
LLC    $ 15,000,000    6.00000 %      Brown Brothers Harriman & Co.    $
10,000,000    4.00000 %      Total Subscribed Borrowing Base Line Portions    $
250,000,000    100 %

 

Schedule 2.01-1



--------------------------------------------------------------------------------

SCHEDULE 3.10

 

EXISTING LETTERS OF CREDIT

 

[To be completed.]

 

Schedule 3.10-1



--------------------------------------------------------------------------------

SCHEDULE 6.05

 

LITIGATION, AND PATENT, TRADEMARK, ETC. CLAIMS

 

None.

 

Schedule 6.05-1



--------------------------------------------------------------------------------

SCHEDULE 6.07

 

ERISA MATTERS

 

None.

 

Schedule 6.07-1



--------------------------------------------------------------------------------

SCHEDULE 6.12

 

ENVIRONMENTAL MATTERS

 

None.

 

Schedule 6.12-1



--------------------------------------------------------------------------------

SCHEDULE 6.16

 

SUBSIDIARIES AND EQUITY INVESTMENTS

 

None.

 

Schedule 6.16-1



--------------------------------------------------------------------------------

SCHEDULE 6.17

 

INSURANCE MATTERS

 

None.

 

Schedule 6.17-1



--------------------------------------------------------------------------------

SCHEDULE 7.03(f)

 

LOCATIONS OF INVENTORY STORAGE

 

North Liberty, Kansas

Saltville, Virginia

Barnsley, Kentucky

East Diamond, Kentucky

Bearcreek, Louisiana

Epps, Louisiana

Bethel, Texas

Bistineau, Louisiana

Egan, Louisiana

Portland, Kentucky

Columbus, Ohio

Helenwood, Tennessee

Kanawha, West Virginia

Monroe, Louisiana

Buffalo, New York

Ellisburg, Pennsylvania

Portland, Tennessee

Bistineau, Louisiana

 

Schedule 7.03(f)-1



--------------------------------------------------------------------------------

SCHEDULE 8.01

 

PERMITTED INDEBTEDNESS AND LIENS

 

None.

 

 

Schedule 8.01-1



--------------------------------------------------------------------------------

SCHEDULE 8.07

 

CONTINGENT OBLIGATIONS

 

None.

 

 

Schedule 8.07-1



--------------------------------------------------------------------------------

SCHEDULE 11.02

 

LENDING OFFICES AND ADDRESSES FOR NOTICES

 

FORTIS CAPITAL CORP.,

as Administrative Agent and Collateral Agent

 

Fortis Capital Corp.

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Telephone: (214) 953-9314

Facsimile: (214) 969-9332

 

FORTIS CAPITAL CORP.,

as Issuing Bank and a Bank

 

Fortis Capital Corp.

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Marla Jennings

Telephone: (214) 953-9314

Facsimile: (214) 969-9332

 

BNP PARIBAS,

as Documentation Agent

 

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

 

 

Schedule 11.02-1



--------------------------------------------------------------------------------

BNP PARIBAS,

as Issuing Bank and a Bank

 

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

 

SOCIÉTÉ GÉNÉRALE

 

Société Générale

1221 Avenue of the Americas

New York, New York 10020

Attention: Barbara Paulsen

Telephone: (212) 278-6496

Fax: (212) 278-7417

 

NATEXIS BANQUES POPULAIRES

 

Natexis Banques Populaires

1251 Avenue of the Americas

34th Floor

New York, New York 10020

Attention: David Pershad

Telephone: (212) 872-5015

Facsimile: (212) 354-9095

 

RZB FINANCE LLC

 

RZB Finance LLC

1133 Avenue of the Americas

New York, New York 10036

Attention: Hermine Kirolos

Telephone: (212) 845-4114

Facsimile: (212) 944-6389

 

Schedule 11.02-2



--------------------------------------------------------------------------------

UFJ BANK LIMITED, NEW YORK BRANCH

as a Bank

 

UFJ Bank Limited, New York Branch

55 East 52nd Street

New York, NY 10055

Attention: L.J. Perenyi

Telephone: (212) 339-6235

Facsimile: (212) 754-2360

 

BROWN BROTHERS HARRIMAN & CO.,

as a Bank

 

Brown Brothers Harriman & Co.

140 Broadway

New York, NY 10005

Attention: Paul Feldman

Telephone: (212) 493-7732

Facsimile: (212) 493-8998

 

Schedule 11.02-3



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF BORROWING

(LETTERS OF CREDIT)

 

[Date]

 

Fortis Capital Corp.       BNP Paribas 15455 North Dallas Parkway       787
Seventh Avenue Suite 1400       New York, New York 10019 Addison, TX 75001      
Attention: Edward Chin Attention: Marla Jennings       Telephone: (212) 841-2020
Telephone: (214) 953-9314       Facsimile: (212) 841-2536 Facsimile: (214)
969-9332        

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
The Borrower hereby gives notice of its intention to request the [issuance,
amendment, or renewal] of Letters of Credit as is further described on the
Letter of Credit Application attached hereto.

 

The Borrower represents and warrants, as of the date hereof and as of the date
any Letter of Credit is Issued, amended or renewed, that (i) no Default or Event
of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the Letters of Credit requested above; (ii)
that the Borrowing Base Advance Cap will not be exceeded after giving effect to
the Letters of Credit requested above; and (iii) all of Borrower’s
representations and warranties under the Agreement are true and correct, to
Borrower’s knowledge, as of the date hereof.

 

Very truly yours,

ATMOS ENERGY MARKETING, LLC,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-1



--------------------------------------------------------------------------------

FORM OF NOTICE OF BORROWING

(REVOLVING LOAN)

 

[Date]

 

Fortis Capital Corp.

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Marla Jennings

Telephone: (214) 953-9314

Facsimile: (214) 969-9332

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
The Borrower hereby gives notice of its intention to borrow under the Borrowing
Base Line.

 

Please advance a Revolving Loan as follows:

 

Date of Borrowing a-1   :    __________________________________ Amount   :   
__________________________________ Type of Advance         
(Base Rate or Offshore Rate)   :    __________________________________ Interest
Period          (if Offshore Rate)   :    __________________________________.

 

The Borrower represents and warrants, as of the date hereof and as of the date
any Revolving Loan is made or renewed, that (i) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to the Revolving

 

--------------------------------------------------------------------------------

a-1 The aggregate amount of the Borrowing comprised of Offshore Rate Loans must
be made in an amount equal to the Offshore Effective Amount. The date of the
Borrowing must be a Business Day. Borrower must give four (4) Business Days
advance notice for Borrowings comprised of Offshore Rate Loans, and the same
Business Day advance notice for Borrowings comprised of Base Rate Loans.

 

A-2



--------------------------------------------------------------------------------

Loan requested above; (ii) that neither the Borrowing Base Advance Cap nor the
Dollar Advance Cap will be exceeded after giving effect to the Revolving Loan
requested above; and (iii) all of Borrower’s representations and warranties
under the Agreement are true and correct, to Borrower’s knowledge, as of the
date hereof.

 

Very truly yours,

ATMOS ENERGY MARKETING, LLC,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF

NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Fortis Capital Corp.

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Marla Jennings

Telephone: (214) 953-9314

Facsimile: (214) 969-9332

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

The Borrower hereby gives you irrevocable notice pursuant to Section 2.04 of the
Agreement that the undersigned hereby requests a [conversion] [continuation] of
[outstanding Borrowings] [an outstanding Borrowing] into a new Borrowing (the
“Proposed Borrowing”) on the terms set forth below:

 

Outstanding Borrowing #1

         

Date of Borrowing

   :     

Aggregate Amount for Conversion1

   :     

Type of Advance

   :     

Interest Period

   :     

Proposed Borrowing

         

Date of Conversion or Continuation2

   :     

Aggregate Amount

   :     

Type of Advance

   :     

Interest Period

   :     

 

--------------------------------------------------------------------------------

1 The aggregate amount for conversion with respect to Borrowings comprised of
Offshore Rate Loans must be made in an amount equal to the Offshore Effective
Amount or, if the remaining outstanding amount of such Borrowing would be less
than an amount equal to the Offshore Effective Amount following the conversion
or continuation, in the remaining outstanding amount of such Borrowing.

2 The date of the proposed conversion or continuation must be a Business Day.
Borrower must give four (4) Business Days advance notice for conversions into or
continuations of Borrowings comprised of Offshore Rate Loans, and the same
Business Day advance notice for conversions into or continuations of Borrowings
comprised of Base Rate Loans.

 

B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing:

 

(a) the representations and warranties contained in the Agreement are correct in
all material respects, before and after giving effect to the proposed Borrowing
and the application of the proceeds therefrom, as though made on the date of the
proposed Borrowing;

 

(b) no Default has occurred and remains uncured, nor would result from the
proposed Borrowing; and

 

(c) the Borrowing Base Advance Cap will not be exceeded after giving effect to
the proposed Borrowing.

 

Very truly yours,

ATMOS ENERGY MARKETING, LLC,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

COMPLIANCE CERTIFICATE

 

[Date]

 

Fortis Capital Corp.    BNP Paribas 15455 North Dallas Parkway    787 Seventh
Avenue Suite 1400    New York, NY 10019 Addison, TX 75001    Attention: Edward
Chin Attention: Marla Jennings    Telephone: (212) 841-2020 Telephone: (214)
953-9314    Facsimile: (212) 841-2536 Facsimile: (214) 969-9332     

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), certifies to each of the Banks that the
Borrower is in compliance with the Agreement and in particular certifies the
following as of                     :

 

(i)    Net Working Capital   $                    ; (ii)    Tangible Net Worth  
$                    ; (iii)    Ratio of Total Liabilities to Tangible Net Worth
                        :1; (iv)    Borrowing Base Sub-Cap  
$                    ; (v)    Excess Tangible Net Worth   $                    .

 

Further, the undersigned hereby certify that the Net Position has at no time
exceeded the limitations set forth in Section 8.11 of the Agreement and that the
undersigned has no knowledge of any Defaults under the Agreement which existed
as of [                    ] or which exist as of the date of this letter.

 

The undersigned also certifies that the accompanying financial statements
present fairly, in all material respects, the financial condition of the
Borrower as of [                    ],

 

C-1



--------------------------------------------------------------------------------

and the related results of operations for the [                    ] then ended,
in conformity with generally accepted accounting principles.

 

Very truly yours, ATMOS ENERGY MARKETING, LLC By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

[Date]

 

Reference is made to the Uncommitted Second Amended and Restated Credit
Agreement dated to be effective as of March 30, 2005 (as amended or supplemented
from time to time, the “Agreement”), among ATMOS ENERGY MARKETING, LLC (the
“Borrower”), the banks that from time to time are signatories thereto, and
Fortis Capital Corp., as Administrative Agent. Capitalized terms used herein but
not defined herein shall have the meanings specified in the Agreement.

 

Pursuant to the terms of the Agreement, [                    ] (“Assignor”),
wishes to assign and delegate to [                    ] (“Assignee”),
[            ]% of its rights and obligations under the Agreement. Therefore,
Assignor, Assignee, and Administrative Agent agree as follows:

 

1. The Assignor hereby sells and assigns and delegates to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse to the
Assignor and without representation or warranty except for the representations
and warranties specifically set forth in clauses (i), (ii), and (iii) of Section
2 of this Assignment and Acceptance, a [            ]% interest in and to all of
the Assignor’s rights and obligations under the Agreement and the other Loan
Documents as of the Effective Date (as defined below), including such percentage
interest in the Assignor’s Uncommitted Line Portion, the Loans owing to the
Assignor, the Assignor’s Pro Rata Share of the Letters of Credit, and the Note
held by the Assignor.

 

2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its Uncommitted Line Portion is
$[                    ], the aggregate outstanding principal amount of Loans
owed by the Borrower to the Assignor is $[                    ], and its Pro
Rata Share of the outstanding Effective Amount of L/C Obligations is
$[                    ]; (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with the Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Agreement or any other Loan Document
or any other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Agreement or any other Loan
Document or any other instrument or document furnished pursuant thereto; and (v)
attaches the Note referred to in Section 1 above and requests that
Administrative Agent exchange such Note for a new Note dated
[                    ], in the principal amount of $[                    ]
payable to the order of the Assignee[, and a new Note dated in the principal
amount of $[                    ] payable to the order of Assignor].

 

D-1



--------------------------------------------------------------------------------

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 7.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance (ii) agrees that it will, independently and without reliance upon
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
or any other Loan Document; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement and any other Loan Document as are delegated to Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement or any other Loan Document
are required to be performed by it as a Bank; (v) specifies as its Lending
Office (and address for notices) the office set forth beneath its name on the
signature pages hereof; (vi) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Agreement and Notes
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty, and (vii)
represents that it is an Eligible Assignee.

 

4. The effective date for this Assignment and Acceptance shall be
[                                ] (“Effective Date”), and following the
execution of this Assignment and Acceptance, Administrative Agent will record it
in its records of the transactions under the Agreement.

 

5. Upon such recording, from and after the Effective Date, Administrative Agent
shall make all payments under the Agreement and the Notes in respect of the
interest assigned hereby (including all payments of principal, interest, and
fees) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Agreement and the Notes for periods prior to
the Effective Date directly between themselves.

 

6. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

 

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

D-2



--------------------------------------------------------------------------------

[ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:  

 

--------------------------------------------------------------------------------

Telecopy No:  

 

--------------------------------------------------------------------------------

[ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Lending Office: Address:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:  

 

--------------------------------------------------------------------------------

Telecopy No:  

 

--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

BORROWING BASE COLLATERAL POSITION REPORT

 

[Date]

 

Fortis Capital Corp.    BNP Paribas 15455 North Dallas Parkway    787 Seventh
Avenue Suite 1400    New York, NY 10019 Addison, TX 75001    Attention: Edward
Chin Attention: Marla Jennings    Telephone: (212) 841-2020 Telephone: (214)
953-9314    Facsimile: (212) 841-2536 Facsimile: (214) 969-9332     

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

The Borrower, acting through its duly authorized Responsible Officer (as that
term is defined in the Agreement), delivers the attached report to the Banks and
certifies to each of the Banks that it is in compliance with the Agreement.
Further, the undersigned hereby certifies that the Net Position has at no time
exceeded the limitations set forth in Section 8.11 of the Agreement and that the
undersigned has no knowledge of any Defaults or Events of Default under the
Agreement which exist as of the date of this letter.

 

The undersigned also certifies that the amounts set forth on the attached report
constitute all Collateral which has been or is being used in determining
availability for an advance or letter of credit issued under the Borrowing Base
Line as of the preceding date.

 

This certificate and attached reports are submitted pursuant to Section 7.02(b)
of the Agreement. Capitalized terms used herein and in the attached reports have
the meanings specified in the Agreement.

 

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

E-1



--------------------------------------------------------------------------------

ATMOS ENERGY MARKETING, LLC,

BORROWING BASE COLLATERAL POSITION REPORT

AS OF [DATE]

 

In my capacity as Responsible Officer for ATMOS ENERGY MARKETING, LLC, I hereby
certify that as of the date written above, the amounts indicated below were
accurate and true as of the date of preparation. I also certify that the net
long or short position has not exceeded the limitations set forth in Section
8.11 of the Credit Agreement.

 

I.

   COLLATERAL                                  A.    Cash Collateral    $
                 100 %        $                     B.    Equity in Eligible
Broker accounts    $                  90 %        $                     C.   
Tier I Accounts    $                  90 %        $                     D.   
Tier II Accounts    $                  85 %        $                     E.   
Tier I Unbilled Accounts    $                  85 %        $                    
F.    Tier II Unbilled Accounts    $                  80 %        $             
       G.    Eligible Inventory    $                  80 %        $             
       H.    Eligible Exchange Receivables    $                  80 %        $
                    I.    Undelivered Product Value    $                  80 %  
     $                     J.    Realizable Unrealized Profits, up to a maximum
amount of $50,000,000; less    $                  70 %        $                 
   K.    First purchaser liability; less    $ (             )   100 %        $
(             )      L.    Mark-to-Market amounts owed under Commodity Swap
Contracts to BNP Paribas; less    $ (             )   125 %        $
(             )      M.    Unrealized Mark-to-Market Losses    $ (             )
  100 %        $ (             )      TOTAL COLLATERAL    $                     
                                                        BORROWING BASE SUB-CAP
                                                    $                         
   BORROWING BASE ADVANCE CAP                       $                         
                                                        

II.

   BANK OUTSTANDINGS                       $                             A.   
Loans from the Banks                       $                             B.   
L/C’s from the Banks                       $                                   
                                              

TOTAL OUTSTANDINGS UNDER BORROWING BASE LINE

                                              

III.

   EXCESS/(DEFICIT) (I-II)                                               

IV.

   NET SHORT OR LONG POSITION                      MMBTUS                      
$                       

 

Attached hereto are (i) an aging report, (ii) a schedule of netted qualified
exchange balances, (iii) a schedule of qualified inventory and (iv) a schedule
of all contras applied against (i), (ii), and (iii).

 

By:  

 

--------------------------------------------------------------------------------

    Responsible Officer

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF NET POSITION REPORT AND EXPOSURE REPORT

 

[Date]

 

Fortis Capital Corp.    BNP Paribas 15455 North Dallas Parkway    787 Seventh
Avenue Suite 1400    New York, NY 10019 Addison, TX 75001    Attention: Edward
Chin Attention: Marla Jennings    Telephone: (212) 841-2020 Telephone: (214)
953-9314    Facsimile: (212) 841-2536 Facsimile: (214) 969-9332     

 

  Re: Net Positions

 

In my capacity as Responsible Officer of ATMOS ENERGY MARKETING, LLC, I hereby
certify to you that as of the date written above, such company’s aggregate net
positions are as follows:

 

     MMBTUS of
Natural Gas


--------------------------------------------------------------------------------

Long

               

(Short)

               

Net Position

               

 

To the best of my knowledge, these net positions have at no time exceeded the
limitations set forth in Section 8.11 of that certain Uncommitted Second Amended
and Restated Credit Agreement, dated to be effective as of March 30, 2005, as
amended or supplemented from time to time, by and among ATMOS ENERGY MARKETING,
LLC, the banks that from time to time are parties thereto, Fortis Capital Corp.,
as Administrative Agent, and BNP Paribas, as Documentation Agent.

 

Furthermore, at no time has the sum of the following:

 

(a)

  25% of the Borrower’s Net Position Value,    $                     , plus (b)
  Borrower’s Transportation and Storage Exposure,    $                     ,
plus (c)   Borrower’s Below Index Sales Exposure, exceeded 33% of Borrower’s Net
Working Capital.    $                               

 

F-1



--------------------------------------------------------------------------------

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Date:                    

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of the      day of
            , 20    , by and between FORTIS CAPITAL CORP. a Connecticut
Corporation (“Administrative Agent”), as Administrative Agent for the ratable
benefit of the Banks (hereinafter defined),
                                         (the Subordinated Creditor”) and
acknowledged by ATMOS ENERGY MARKETING, LLC, a Delaware limited liability
company (“Borrower”).

 

RECITALS

 

WHEREAS, Administrative Agent and the Banks have made, or in the future may
make, credit accommodations available to Borrower, pursuant to the terms and
provisions of that certain Uncommitted Second Amended and Restated Credit
Agreement dated to be effective as of March 30, 2005 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) among Administrative Agent, the Borrower and the banks and financial
institutions from time to time party thereto (collectively, the “Banks”); and

 

WHEREAS, Subordinated Creditor has made, or in the future may make, credit
accommodations available to Borrower; and

 

WHEREAS, in order to induce Administrative Agent to consider making the credit
accommodations described above available to Borrower in the future, Subordinated
Creditor has agreed to subordinate certain of its rights and claims now existing
or hereafter arising against Borrower to the rights and claims of Administrative
Agent now existing or hereafter arising against Borrower, all in accordance with
the terms and provisions of this Agreement; and

 

WHEREAS, the parties hereto are entering into this Agreement in order to set
forth their agreements as to payment of the Senior Indebtedness (hereinafter
defined) and the Junior Indebtedness (hereinafter defined) and their agreements
as to certain other matters including but not limited to lien priorities.

 

G-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE I DEFINITIONS

 

As used in this Agreement, the terms defined above shall have their respective
meanings set forth above and the following terms shall have the following
meanings:

 

“Collateral” shall mean any and all property which now constitutes or hereafter
will constitute collateral or other security for payment of the Senior
Indebtedness pursuant to the Senior Documents or otherwise.

 

“Default” shall have the meaning set forth in the Credit Agreement.

 

“Distribution” by any Person shall mean (a) with respect to any stock or
membership interest issued by such Person, the retirement, redemption, purchase
or other acquisition for value of any such stock or membership interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any such stock or membership interest, (c) any loan or advance by such Person
to, or other investment by such Person in, the holder of any such stock or
membership interest, and (d) any other payment (other than ordinary salaries to
employees or advances made in the ordinary course of business to employees for
travel or other expenses incurred in the ordinary course of business) by such
Person to or for the benefit of the holder of any such stock or membership
interest.

 

“Event of Default” shall have the meaning set forth in the Credit Agreement.

 

“Federal Bankruptcy Code” shall have the meaning set forth in Article VIII of
this Agreement.

 

“Junior Creditor” shall mean the Subordinated Creditor and its successors and
assigns.

 

“Junior Documents” shall mean any and all agreements, documents and instruments
evidencing, together with all amendments, supplements and restatements thereof,
evidencing, governing or executed or delivered in connection with the Junior
Indebtedness.

 

“Junior Indebtedness” shall mean any and all indebtedness, obligations and
liabilities of every kind and character of Borrower now or hereafter owing to
any party to this Agreement other than Senior Creditor, including, without
limitation, the indebtedness evidenced and to be evidenced by the Junior
Documents, whether such indebtedness, obligations and liabilities are direct or
indirect, primary or secondary, joint, several or joint and several, fixed or
contingent and whether incurred by Borrower as maker, endorser, guarantor or
otherwise.

 

“Permitted Payments shall have the meaning set forth in Article IV of this
Agreement.

 

“Person” shall mean and include an individual, a partnership, a corporation, a
business trust, a joint stock company, a trust, an unincorporated association, a
joint venture or other entity or a governmental authority.

 

“Proceeds” shall have the meaning assigned to it under the Uniform Commercial
Code, shall also include “products” (as defined in the Uniform Commercial Code),
and, in any event, shall include, but not be limited to (a) any and all proceeds
of any insurance, indemnity, warranty, letter of credit or guaranty or
collateral security payable to any grantor from time to time with respect to any
of the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to the owner of the Collateral from time to time in connection with
any

 

G-2



--------------------------------------------------------------------------------

requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority, bureau or agency (or
any Person acting under color of governmental authority) and (c) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

 

“Senior Creditor” shall mean Administrative Agent and its successors and
assigns.

 

“Senior Documents” shall mean any and all agreements, documents and instruments,
together with all amendments, supplements and restatements thereof, evidencing,
governing or executed or delivered in connection with the Senior Indebtedness or
the Senior Creditor’s interests in the Collateral, including, without
limitation, the Credit Agreement.

 

“Senior Indebtedness” shall mean any and all indebtedness, obligations and
liabilities of every kind and character of Borrower now or hereafter owing to
Senior Creditor, whether such indebtedness, obligations and liabilities are
direct or indirect, primary or secondary, joint, several or joint and several,
fixed or contingent and whether incurred by Borrower as maker, endorser,
guarantor or otherwise, including, without limitation, any and all indebtedness,
obligations and liabilities of Borrower now or hereafter owing to Senior
Creditor pursuant to or evidenced by the Senior Documents.

 

ARTICLE II RIGHTS IN COLLATERAL

 

2.1 Priorities Regarding Collateral. The Junior Creditor covenants and agrees
that it will not take or hold any liens or security interests on any property of
Borrower. If for any reason, however, the Junior Creditor does obtain a lien or
security interest in the Collateral, any and every lien and security interest in
the Collateral in favor of or held for the benefit of the Senior Creditor has
and shall have priority over any lien or security interest that Junior Creditor
has or might have or acquire in the Collateral notwithstanding any statement or
provision contained in the Junior Documents or otherwise to the contrary and
irrespective of the time or order of filing or recording of financing
statements, deeds of trust, mortgages or other notices of security interests,
liens or assignments granted pursuant thereto, and irrespective of anything
contained in any filing or agreement to which any party hereto or its respective
successors and assigns may now or hereafter be a party, and irrespective of the
ordinary rules for determining priorities under the Uniform Commercial Code or
under any other law governing the relative priorities of secured creditors.

 

2.2 Management of Collateral. Senior Creditor shall have the exclusive right to
manage, perform and enforce the terms of the Senior Documents with respect to
the Collateral, to exercise and enforce all privileges and rights thereunder
according to its discretion and the exercise of its business judgment including,
but not limited to, the exclusive right to take or retake possession of the
Collateral and to hold, prepare for sale, process, sell, lease, dispose of, or
liquidate the Collateral, pursuant to a foreclosure or otherwise.
Notwithstanding any rights or remedies available to the Junior Creditor under
applicable law or under any document or instrument evidencing, securing or
otherwise executed in connection with the incurrence of the obligations
contemplated by the Junior Documents, Junior Creditor shall not be permitted to
foreclose upon its security interest in any of the Collateral, or to exercise
similar remedies with

 

G-3



--------------------------------------------------------------------------------

respect thereto, so long as any of the Senior Indebtedness shall continue to
exist, and only the Senior Creditor shall have the right to restrict or permit,
or approve or disapprove, the sale, transfer or other disposition of Collateral.
Junior Creditor will not in any manner interfere with Senior Creditor’s security
interests in the Collateral unless and until Borrower has satisfied in full the
Senior Indebtedness and Senior Creditor has given Junior Creditor written notice
thereof. The Junior Creditor waives notice of, and agrees not to challenge the
method, manner, time, place or terms, of any disposition of the Collateral by
Senior Creditor. Accordingly, should Senior Creditor elect to exercise its
rights and remedies with respect to any of the Collateral, Senior Creditor may
proceed to do so without regard to any interest of the Junior Creditor, and the
Junior Creditor waives any claims that it may have against Senior Creditor for
any disposition of the Collateral. The Junior Creditor agrees, whether or not a
default has occurred in the payment of any indebtedness or the performance of
any other obligations to it, that any liens on and security interests in the
Collateral or any portion thereof that it might have or acquire shall
automatically be fully released ipso facto as to all indebtedness and other
obligations secured thereby owing to Junior Creditor if and when Senior Creditor
releases its lien in and security interest on such Collateral in the event of
any sale, disposition or other realization by Senior Creditor (or any agent
therefor) upon such Collateral.

 

ARTICLE III PROCEEDS

 

3.1 Distribution of Proceeds of Collateral. At any time during which all or any
part of the Senior Indebtedness remains outstanding, and whether or not the same
is then due and payable, the Proceeds of any sale, disposition or other
realization by Senior Creditor (or any agent therefor) upon all or any part of
the Collateral shall be applied first to the payment in full of all Senior
Indebtedness in such order as Senior Creditor shall determine in its sole
discretion.

 

3.2 Contingent Obligations. For purposes of distributing the Proceeds of
Collateral pursuant to this Article III, the portion of Senior Indebtedness
consisting of loans or advances not yet made by Senior Creditor to Borrower
under the Senior Documents (including, but not limited to, amounts with respect
to letters of credit outstanding and reimbursement for fees, costs and expenses)
shall be considered Senior Indebtedness then outstanding, and the Senior
Creditor shall have the right to retain, in a cash collateral account, cash
collateral equal to the amount thereof which Senior Creditor determines, in its
sole good faith discretion, may arise or exist from time to time.

 

3.3 Holding of Proceeds in Trust. Except as provided for in Article IV of this
Agreement, in the event the Junior Creditor receives Proceeds of the Collateral,
Junior Creditor shall be deemed to hold all of such Proceeds in trust for the
benefit of Senior Creditor until the proper application thereof in accordance
with Section 3.1 hereof. The Junior Creditor shall not seek to challenge the
validity, enforceability, priority or perfection of any of the Senior Documents
if the purpose or effect thereof would in any manner defeat or delay the
distribution of the Proceeds of any Collateral in the manner set forth in
Section 3.1 hereof.

 

G-4



--------------------------------------------------------------------------------

ARTICLE IV SUBORDINATION

 

The Junior Creditor covenants and agrees that the Junior Indebtedness, howsoever
evidenced and whether now existing or hereafter incurred, shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Senior Indebtedness:

 

(a) The holder of the Senior Indebtedness shall first be finally and irrevocably
paid in cash an aggregate amount equal to the principal thereof and termination
fees, if any, interest at the time due thereon, and all other costs, fees,
expenses and/or obligations now or hereafter owing thereunder, before any
payment or Distribution of any character, whether in cash, securities or other
property, shall be made on account of the Junior Indebtedness or otherwise to or
for the benefit of Junior Creditor; and any payment or Distribution of any
character, whether in cash, securities or other property, which would otherwise,
but for the provisions of this Article IV, be payable or deliverable in respect
of the Junior Indebtedness or otherwise shall be paid or delivered directly to
the holder of the Senior Indebtedness (or its duly authorized representatives),
until all the Senior Indebtedness shall have been paid in full.

 

(b) Notwithstanding the provisions of subparagraph (a) of this Article IV,
Borrower may (i) pay interest on the unpaid principal balance of the Junior
Indebtedness on a monthly basis in arrears and make both scheduled payments and
prepayments of principal on the terms and conditions set forth in the Junior
Documents and (ii) make Distributions to Atmos Energy Holdings, Inc., a Delaware
corporation (the “Permitted Payments”); provided, however, that as a condition
precedent to Borrower’s right to make (and the Junior Creditor’s rights to
receive) any and all such Permitted Payments, there shall not have occurred or
then exist a Default or Event of Default under any of the Senior Indebtedness or
any of the Senior Documents, or an event or condition which with notice, lapse
of time or the making of such payment or Distribution would constitute a Default
or Event of Default under any of the foregoing.

 

(c) The Junior Creditor agrees to promptly notify the Senior Creditor in writing
of any default or event of default on any Junior Indebtedness or otherwise or
under any of the Junior Documents and further agrees not to exercise any right
or remedy or take any enforcement action with respect to any default or event of
default on any of the Junior Indebtedness or otherwise or under any of the
Junior Documents until such time as the Senior Indebtedness has been paid in
full. Without limiting any of the foregoing, any failure of Borrower to perform
any of its obligations to Junior Creditor as a result of any of the
prohibitions, restrictions or limitations set forth in this Agreement shall not
constitute the basis for a default or event of default on any Junior
Indebtedness or under any Junior Documents.

 

(d) No reimbursement, payment, direct or indirect, or disbursement of other
property or assets of Borrower shall be made by Borrower on account of the
Junior Indebtedness or otherwise or received, accepted, retained or applied by
the Junior Creditor (except for the account and benefit of Senior Creditor,
which shall be held in trust for Senior Creditor or except for Permitted
Payments as allowed in subparagraph (b) of this Article IV) until such time as
the Senior Indebtedness has been finally and irrevocably paid in full in cash.

 

(e) Without affecting Junior Creditor’s obligations set forth in this Agreement
not to exercise any remedy as set forth in this Agreement, in the event that the
Junior Creditor receives any payment of any character, whether in cash,
securities, or other properties, payable or

 

G-5



--------------------------------------------------------------------------------

deliverable in respect of the Junior Indebtedness and (i) such payment would
cause an event or condition to occur which, with notice, lapse of time, or both,
would cause a Default or an Event of Default to occur under the Senior
Documents; or (ii) such payment is made after a Default or an Event of Default
has occurred under the Senior Documents; or (iii) such payment is made at a time
that the management of Borrower knew or reasonably should have known that a
Default or an Event of Default had occurred under the Senior Documents, or that
such payment could reasonably be expected to cause a Default or an Event of
Default to occur under the Senior Documents, then such cash, securities or other
properties shall be held in trust for the benefit of the holder of the Senior
Indebtedness and shall be paid or delivered to the holder of the Senior
Indebtedness (or its authorized representatives), in the proportions in which it
holds same, until all the Senior Indebtedness shall have been paid in full.

 

(f) The provisions of this Agreement are and are intended solely for the purpose
of defining the relative rights of the holder of the Junior Indebtedness, on the
one hand, and the holder of the Senior Indebtedness on the other hand. Nothing
contained in this Agreement is intended to or shall impair, as between Borrower
and its creditors other than the holder of the Senior Indebtedness and the
holder of the Junior Indebtedness, the obligations of Borrower which are
absolute and unconditional, to pay to the holder of the Junior Indebtedness the
principal thereof and interest thereon as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights against Borrower of the holder of the Senior Indebtedness.

 

(g) No right of any present or future holder of any of the Senior Indebtedness
to enforce the subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of Borrower or
by any act in good faith or failure to act in good faith by any such holder, or
by any noncompliance by Borrower with the covenants, agreements and conditions
of the Junior Indebtedness, regardless of any knowledge thereof any such holder
may have or be otherwise charged with.

 

(h) Senior Creditor shall have no obligation to preserve the rights of the
Collateral against any prior parties or to marshal any of the Collateral for the
benefit of any Person.

 

ARTICLE V BENEFIT OF AGREEMENT; AMENDMENT

 

This Agreement shall constitute a continuing offer to all persons who, in
reliance upon such provisions, become a Senior Creditor, and such provisions are
made for the benefit of each Senior Creditor, acting on behalf of the Banks, and
each of them may enforce such provisions. The Junior Creditor agrees not to
assign or transfer, at any time this Agreement remains in effect, any rights,
claim or interest of any kind in or to any Junior Indebtedness without first
notifying Senior Creditor and making such assignment expressly subject to this
Agreement. The provisions of the Junior Documents as in effect on the date
hereof may not be amended or modified in any respect without the prior written
consent of Senior Creditor.

 

G-6



--------------------------------------------------------------------------------

ARTICLE VI FURTHER ASSURANCES

 

Each of the parties hereto hereby agrees to promptly execute and deliver to the
other parties hereto any and all such further instruments and documents and take
such further action as such other parties may reasonably request in order to
fully effect the purposes of this Agreement.

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

 

7.1 Senior Creditor and Junior Creditor. Each of the parties hereto hereby
represents and warrants to the other party hereto that:

 

(a) such party has full power, authority and legal right to execute, deliver and
perform this Agreement, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement; and

 

(b) this Agreement constitutes a legal, valid and binding obligation of such
party enforceable against it in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other similar laws affecting creditors rights generally and except as
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

ARTICLE VIII BANKRUPTCY

 

The Junior Creditor agrees not to commence, or to join with any other creditor
in commencing, any case under Title 11 of the United States Code, as amended
and/or superseded (the “Federal Bankruptcy Code”) by or against Borrower or any
of its property without the prior written consent of Senior Creditor. The
provisions of this Agreement shall continue in full force and effect,
notwithstanding the commencement of a case under the Federal Bankruptcy Code by
or against Borrower. In furtherance of the foregoing, if Junior Creditor
receives any property of, or payments from Borrower after the commencement of
such a case on account of a secured claim which is subordinated by the terms of
this Agreement (whether as “adequate protection” payments or otherwise), Junior
Creditor shall immediately turn such property or payments over to the Senior
Creditor. To the extent that Junior Creditor has or acquires any rights under
Section 363 or Section 364 of the Federal Bankruptcy Code with respect to the
Collateral, the Junior Creditor hereby agrees not to assert such rights without
the prior written consent of the Senior Creditor. The Junior Creditor hereby
grants to the Senior Creditor the right, but Senior Creditor shall not be
obligated, to file, prove and vote claims on account of the Junior Indebtedness
in any receivership, bankruptcy, or other proceeding under the Federal
Bankruptcy Code commenced by or against Borrower.

 

ARTICLE IX MISCELLANEOUS

 

9.1 No Waiver, Cumulative Remedies. No failure to exercise, and no delay in
exercising on the part of any party hereto, any right, power or privilege under
this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Agreement are cumulative
and shall not be exclusive of any rights or remedies provided by law.

 

G-7



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telegraph, telecopier,
or telex) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or five days after being
deposited in the mail, postage prepaid, or, in the case of telegraphic notice,
when delivered to the telegraph company, or in the case of telex notice, when
sent, answer back received, addressed as set forth below or to such address or
other address as may be hereafter notified by the respective parties hereto:

 

To Senior Creditor:

  

Fortis Capital Corp.

         

15455 North Dallas Parkway

         

Suite 1400

         

Addison, TX 75001

         

Attention: Marla Jennings

         

Telephone: (214) 953-9314

         

Facsimile: (214) 969-9332

    

To Junior Creditor:

  

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

Attention:

  

 

--------------------------------------------------------------------------------

         

Telephone:

  

 

--------------------------------------------------------------------------------

         

Facsimile:

  

 

--------------------------------------------------------------------------------

    

 

9.3 GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.

 

9.4 Amendments and Waivers. Neither this Agreement nor any of the terms hereof
may be amended, waived, discharged or terminated unless such amendment, waiver,
discharge or termination is in writing signed by each of the parties hereto.

 

9.5 Exculpation. Neither the Senior Creditor nor its agents have made to the
other parties hereto nor do any of them hereby or otherwise make any
representations or warranties, express or implied, nor do they assume any
liability with respect to (i) obligors under any instruments of guarantee; (ii)
the enforceability, validity, value or collectibility of the Senior
Indebtedness, any Collateral therefor, or any guarantee or security which may
have been granted to any of them in connection with the Senior Documents; or
(iii) Borrower’s title or right to transfer any collateral or security. No party
hereto shall be liable to any other party hereto for any action or failure to
act or any error of judgment, negligence, or mistake or oversight whatsoever on
its part or its respective agents, officers, employees or attorneys with respect
to any transaction relating to the Collateral or this Agreement. To the maximum
extent permitted by law, except as otherwise provided herein, the Junior
Creditor waives any claim it might have against Senior Creditor with respect to,
or arising out of, the handling of the Collateral (including, without
limitation, any such claim based upon the timing or method of realizing upon
such Collateral).

 

G-8



--------------------------------------------------------------------------------

9.6 Third Party Rights. This Agreement is solely for the benefit of the parties
hereto and their respective successors and assigns, and no other Person shall
have any right, benefit, priority or other interest under, or because of the
existence of, this Agreement.

 

9.7 Termination. This Agreement shall terminate upon the final and indefeasible
payment in full of all the Senior Indebtedness and the termination of all of the
Senior Documents.

 

9.8 Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be an
original, but all of which shall constitute but one agreement.

 

9.9 Legend. All promissory notes issued in connection with the Junior
Indebtedness shall contain a legend substantially in the form of the following:

 

“THIS PROMISSORY NOTE, AND PAYMENT AND ENFORCEMENT HEREOF, IS SUBJECT TO THE
TERMS AND PROVISIONS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
                    , 20     BETWEEN FORTIS CAPITAL CORP., AS ADMINISTRATIVE
AGENT, AND                                          AS SUCH SUBORDINATION
AGREEMENT MAY BE AMENDED FROM TIME TO TIME.”

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[EXECUTION PAGES TO FOLLOW]

 

G-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first above written.

 

SENIOR CREDITOR:

FORTIS CAPITAL CORP., as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

G-10



--------------------------------------------------------------------------------

JUNIOR CREDITOR:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

G-11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY ATMOS ENERGY MARKETING, LLC

 

ATMOS ENERGY MARKETING, LLC hereby acknowledges receipt of a copy of the
foregoing Subordination Agreement and agrees that, except as otherwise provided
by the foregoing Subordination Agreement, it will not pay any indebtedness
subordinated by the foregoing Subordination Agreement until all the Senior
Indebtedness shall have been paid in full.

 

ATMOS ENERGY MARKETING, LLC,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

G-12



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF NOTICE OF DISAPPROVAL OF

FURTHER ADVANCES AND LETTERS OF CREDIT

 

Fortis Capital Corp.

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Marla Jennings

Telephone: (214) 953-9314

Facsimile: (214) 969-9332

 

  Re: Uncommitted Second Amended and Restated Credit Agreement, dated to be
effective as of March 30, 2005 (as amended or supplemented from time to time,
the “Agreement”), by and among ATMOS ENERGY MARKETING, LLC, (the “Borrower”),
the banks that from time to time are parties thereto, Fortis Capital Corp., as
Administrative Agent, and BNP Paribas, as Documentation Agent

 

Ladies and Gentlemen:

 

You are hereby notified that the undersigned Bank disapproves further advances
under Article II of the Agreement and further Issuances, amendments or renewals
of Letters of Credit under Article III of the Agreement.

 

The undersigned acknowledges that one or more Banks may continue to fund
advances and issue Letters of Credit under the Agreement in which case the
Conversion to Reduced Funding Banks Date shall occur. Capitalized terms used
herein and in the attached reports have the meanings specified in the Agreement.

 

Very truly yours,

NAME OF BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

c/c ATMOS ENERGY MARKETING, LLC

All other Banks

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF EMBEDDED VALUE REPORT

 

H-1